EXHIBIT 10.5

STOCK PURCHASE AGREEMENT




    
THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of the 16th day of
October, 2012 (the “Effective Date”), by and among: (a) STERIS Corporation, an
Ohio corporation (“Buyer”); (b) THE RICHARD J. SCHULTZ REVOCABLE LIVING TRUST
DATED 5/4/2004 (the “R. Schultz Trust”) and THE MICHELLE A. SCHULTZ REVOCABLE
LIVING TRUST DATED 5/4/2004 (the “M. Schultz Trust” and together with the R.
Schultz Trust, the “Trusts”); (c) MICHELLE A. SCHULTZ, individually and as
trustee of the M. Schultz Trust, and RICHARD J. SCHULTZ, individually and as
trustee of the R. Schultz Trust (each, a “Selling Shareholder” and together with
Michelle A. Schultz, “Selling Shareholders”); and (d) SPECTRUM SURGICAL
INSTRUMENTS CORP., an Ohio close corporation (the “Company”).


RECITALS


A.    The Trusts collectively own four hundred and fifty (450) shares of common
stock, without par value, of the Company (collectively, the “Shares”), which
shares of common stock constitute all of the issued and outstanding shares of
capital stock of the Company.


B.    The Trusts desire to sell, and Selling Shareholders desire to cause the
Trusts to sell, the Shares to Buyer, and Buyer desires to purchase the Shares
from the Trusts, for the purchase price and upon the terms and subject to the
conditions hereinafter set forth.


C.    The holders of Phantom Shares (as defined herein) (collectively, the
“Phantom Shareholders”) are record owners of Phantom Shares consisting of an
aggregate economic interest in the Company of approximately 8%.


D.    In connection with the purchase and sale of the Shares hereunder, the
Phantom Shareholders will surrender the Phantom Shares for the consideration
specified in their respective Phantom Share Award Agreements and Phantom Share
Surrender Agreements.


AGREEMENT


In consideration of the foregoing recitals, of the representations, warranties,
covenants and agreements set forth herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.    DEFINITIONS AND INTERPRETIVE PROVISIONS


1.1    DEFINITIONS


For purposes of this Agreement, the following terms have the meanings specified
or referred to below:


“338(h)(10) Election” is defined in Section 8.3.



11671355.13

--------------------------------------------------------------------------------



“Affiliate” of a Person means any other Person which directly or indirectly
controls, is controlled by, or is under common control with, such Person. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.


“Agreement” is defined in the preamble to this Agreement.


“Allocation Schedule” is defined in Section 8.3.


“Ancillary Agreements” means the Escrow Agreement and the Phantom Share
Surrender Agreements and each other agreement, document, instrument or
certificate contemplated by this Agreement or to be executed by Buyer, the
Company or either Selling Shareholder in connection with the consummation of the
Transactions, in each case only as applicable to the relevant party or parties
to such Ancillary Agreement, as indicated by the context in which such term is
used.


“Audited Financial Statements” is defined in Section 4.6(a).


“Basket” is defined in Section 9.4(a).


“Business” means the business of: (a) providing and selling any of the following
to hospitals, surgery centers, veterinary centers or affiliated businesses: (i)
surgical instrument care products (including cardiac products, circumcision
clamps, surgical forceps, laparoscopic instruments, laryngoscopes, needle
holders, neurological, ophthalmic, orthopedic, podiatry, retractors, scissors,
sterilization trays, stainless products, suction tubes, urological surgical
instruments, face shields, finger traps, intestinal instruments, decontamination
gloves, inspection mats, instrument cleaning brushes, flash cards, magnifiers,
marking tape and instrument stringers), medical cleaning brushes and surgical
instrument accessories; (ii) surgical instrument repair and maintenance services
(including instrument sharpening, instrument restoration and maintenance and
repair services for flexible and rigid scopes); and (iii) consulting, education,
training, certification and workflow management services related to such
products and services; or (b) providing and selling proprietary educational
products and services for the sterile processing market.


“Business Day” means any day other than a Saturday, Sunday or any day that is a
legal holiday in the State of Ohio.


“Buyer” is defined in the preamble to this Agreement.


“Buyer 401(k) Plan” is defined in Section 6.8.


“Buyer Indemnified Person” is defined in Section 9.2.


“Capital Lease Obligations” means, without duplication of any item that would
otherwise be included in the term Funded Indebtedness, any obligation (including
accrued interest) under a lease agreement or sale-leaseback agreement that is
required to be capitalized pursuant to GAAP.



2
11671355.13

--------------------------------------------------------------------------------



“Cash” means, as of a given time, all cash, cash equivalents and marketable
securities held by the Company, excluding all security deposits outstanding at
such time.


“Cause” means, for purposes of this Agreement, but not for purposes of any
Ancillary Agreement, (a) the commission of a felony, (b) any willful failure to
perform employment duties, (c) acts of dishonesty in connection with employment
by the Company that is or are detrimental to the Company’s or Buyer’s interests,
or (d) breach of any written agreement with, or any applicable employment or
other policy of, the Company or Buyer (or any Affiliate of Buyer).


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.


“Claims Notice” is defined in Section 9.5(a).


“Close Corporation Agreement” means the close corporation agreement executed by
the Company and Selling Shareholders as of December 19, 1996, as amended by the
Company and Selling Shareholders as of December 10, 2010.


“Closing” is defined in Section 2.3.


“Closing Date” means the date as of which the Closing actually takes place.


“Closing Deadline” is defined in Section 10.1(d).
    
“Closing Purchase Price” is defined in Section 2.2.
    
“Closing Working Capital Statement” is defined in Section 2.5(b).


“COBRA” is defined in Section 4.10(h).


“Code” means the Internal Revenue Code of 1986.


“Company” is defined in the recitals of this Agreement.


“Company Plan” means (a) all Plans of the Company or an ERISA Affiliate of the
Company, (b) all other severance pay, salary continuation, bonus, incentive,
stock option, retirement, pension, profit sharing or deferred compensation
plans, contracts, programs, funds or arrangements of any kind and (c) all other
employee benefit plans, contracts, programs, funds or arrangements (whether
written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic, currently effective or terminated) and any trust, escrow or similar
agreement related thereto, whether or not funded, in respect of any present or
former employees, directors, officers, stockholders, consultants, or independent
contractors of the Company or any member of the Controlled Group that are
sponsored or maintained by the Company or any member of the Controlled Group or
with respect to which the Company or any member of the Controlled Group has made
or is required to make payments, transfers or contributions. The definition of
Company Plan expressly excludes the Phantom Share Award Agreements.


“Competing Transaction” is defined in Section 7.7.



3
11671355.13

--------------------------------------------------------------------------------



“Confidentiality Agreement” is defined in Section 10.2.


“Consent” means any approval, consent, ratification, waiver, registration,
qualification, notification or authorization (including any Governmental
Authorization).


“Continuing Employee” is defined in Section 8.2(a).


“Contract” means any agreement, contract, obligation, lease, license,
arrangement, commitment, promise or undertaking (in each case, whether written
or oral) that is legally binding (other than the Organizational Documents of the
Company).


“Controlled Group” means any trade or business (whether or not incorporated)
(a) under common control within the meaning of Section 4001(b)(1) of ERISA with
the Company or (b) that together with the Company is treated as a single
employer under Section 414(t) of the Code.


“Damages” is defined in Section 9.2(a).


“Direct Claim” is defined in Section 9.6.


“Domain Names” is defined in Section 4.19(a).


“Effective Date” is defined in the preamble of this Agreement.


“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.


“Encumbrance” means any charge, claim, hypothecation, deed of trust, lease,
condition, equitable interest, servitude, lien (statutory or otherwise), option,
mortgage, pledge, security interest, easement, encroachment, conditional sale or
other title retention device or arrangement (including a capital lease),
right-of-way, title defect, right of first refusal, right of others, security
interest, proxy, right of first offer, purchase option or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership, other than this Agreement.


“Environmental Law” means any Law that regulates or relates to: (a) the
pollution or contamination or the protection or clean-up of the environment,
human health or safety; (b) the reporting, licensing, permitting, investigating,
remediating, use, exposure to, treatment, storage, transportation, generation,
manufacture, processing, distribution, handling, disposal, emission, discharge,
Release or threatened Release of Hazardous Materials; (c) natural resources,
natural resource damages or the preservation or protection of waterways,
groundwater, drinking water, air, wildlife, plants or other natural resources;
or (d) the health and safety of persons or property, including protection of the
health and safety of employees of the Company.


“Environmental Permits” is defined in Section 4.15(a).


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means, with respect to the Company, any other person that,
together with the Company, would be treated as a single employer under Code
§414.



4
11671355.13

--------------------------------------------------------------------------------



“Estimated Net Working Capital” is defined in Section 2.5(a).


“Estimated Net Working Capital Adjustment” is defined in Section 2.2.


“Escrow Agent” means PNC Bank, National Association, a national banking
association.


“Escrow Agreement” means the escrow agreement to be entered into by Buyer,
Selling Shareholders and the Escrow Agent at the Closing, substantially in the
form attached hereto as Exhibit B.


“Escrow Amount” means $6,500,000.


“Facilities” means the real property and buildings currently leased by the
Company.


“Family Member” means, as to any individual, such individual’s (a) descendants
(whether natural or adopted), (b) siblings, (c) sibling’s descendants, (d)
spouse, (e) spouse’s descendants (whether natural or adopted), or (f) any trust,
limited partnership, limited liability company or other entity established for
the primary benefit of any of the foregoing persons (whether natural or adopted)
for estate planning purposes.
    
“Final Net Working Capital Adjustment” is defined in Section 2.5(i).


“Fundamental Representations” is defined in Section 9.1.


“Funded Indebtedness” of any Person means either: (a) any Liability of that
Person (i) for borrowed money (including the current portion thereof),
(ii) under any reimbursement obligation relating to a letter of credit, bankers’
acceptance or note purchase facility, (iii) evidenced by a bond, note, debenture
or similar instrument (including a purchase money obligation), (iv) for the
payment of money relating to Capital Lease Obligations, (v) for all or any part
of the deferred purchase price of property or services (other than trade
payables), including any “earnout” or similar payments or any non-compete
payments, (vi) under interest rate swap, hedging or similar agreements, or
(vii) any and all accrued interest, success fees, prepayment premiums,
make-whole premiums or penalties and fees or expenses (including attorneys’
fees) associated with the prepayment of any Funded Indebtedness; or (b) any
Liability of others described in the preceding clause (a) that such Person has
Guaranteed, that is recourse to such Person or any of its assets or that is
otherwise its legal liability or that is secured in whole or in part by the
assets of such Person. Notwithstanding anything in this Agreement to the
contrary, payment obligations of the Company arising under the Phantom Share
Award Agreements shall not be considered Funded Indebtedness for purposes of
this Agreement.


“GAAP” means U.S. generally accepted accounting principles consistently applied.


“Governmental Authorization” means any license, franchise, approval,
authorization, registration, qualification, certificate, variance or similar
right obtained, or required to be obtained, from any Governmental Body or
pursuant to any Law.


“Governmental Body” means any: (a) federal, state, local or foreign government
or political subdivision or regulatory authority; or (b) governmental or
quasi-governmental authority

5
11671355.13

--------------------------------------------------------------------------------



of any nature (including any governmental agency, branch, department, official
or entity and any court or arbitrator or other tribunal).


“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing or otherwise supporting in whole or
in part the payment of any Funded Indebtedness or other obligation of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such Funded
Indebtedness or other obligation of such other Person (whether arising by virtue
of partnership arrangements, by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner the obligee of such Funded Indebtedness or other
obligations of the payment of such Funded Indebtedness or to protect such
obligee against loss in respect of such Funded Indebtedness (in whole or in
part). The term “Guarantee” used as a verb has a correlative meaning.


“Hazardous Materials” means any waste or other substance that is (a) listed,
defined, designated or classified pursuant to any Environmental Law, or
otherwise determined to be, hazardous, radioactive, extremely hazardous,
infectious, explosive, corrosive, flammable, carcinogenic, mutagenic or toxic,
(b) petroleum and petroleum products, asbestos-containing materials, mold, urea
formaldehyde foam insulation, polychlorinated biphenyls or radon gas, and
(c) any other chemical, pollutant, waste, material or substance that is
regulated by or to which liability or standards of conduct may be imposed under
any Environmental Law.


“Immaterial Consents” is defined in Section 7.1.


“Indemnified Person” means a Buyer Indemnified Person or Seller Indemnified
Person, as the case may be.


“Indemnifying Party” is defined in Section 9.5(a).


“Indemnitee” is defined in Section 7.2(a).


“Independent Accounting Firm” is defined in Section 2.5(d).


“Information Systems” is defined in Section 4.19(e).


“Intellectual Property Assets” is defined in Section 4.19(a).


“Inventory” means, with respect to any Person, any inventory, including finished
goods, supplies, raw materials, work in progress, spare, replacement and
components, or goods or products used, held for use or related to such Person’s
conduct of the Business, whether located at the Facilities or any third-party
locations.
    
“Knowledge” means: (a) with respect to the Company, the actual knowledge of
Richard J. Schultz, Rick Costello, Matt Rudolph or Steve Kellogg; (b) with
respect to Buyer, the actual knowledge of any executive officer of Buyer; and
(c) with respect to any other Person, the actual knowledge of such Person.



6
11671355.13

--------------------------------------------------------------------------------



“Latest Balance Sheet” is defined in Section 4.6.


“Law” means any applicable federal, state, local or foreign law, statute, code,
ordinance, rule, regulation, permit, consent decree, requirement, administrative
order, common law, constitution or treaty.


“Liability” means a liability, obligation or commitment of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.


“Major Customer” is defined in Section 4.20(a).


“Major Vendor” is defined in Section 4.20(a).


“Management Employment Agreement” means the employment agreement to be entered
into by the Company and each of Rick Costello, Matt Rudolph, Steve Kellogg and
Jim Mauro at the Closing, substantially in the form attached hereto as
Exhibit C.


“Marks” is defined in Section 4.19(a).


“Material Adverse Effect” means any material adverse effect on (a) the business,
operations, assets or financial condition of the Company (taken as a whole) or
(b) the right or ability of any Selling Shareholder or the Company to consummate
or perform his, her or its obligations under this Agreement, in each case other
than an effect resulting from any one or more of the following: (i) the effect
of any change in the United States or foreign economies (including changes
arising from or related to the price of gas, oil or other natural resources) or
securities or financial markets in general that does not have a disproportionate
effect on the Company; (ii) the effect of any change that generally affects any
industry in which the Company conducts business that does not have a
disproportionate effect on the Company; (iii) the effect of any change arising
in connection with hostilities, acts of war, sabotage, or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage, or terrorism or military actions existing or underway as of the
Effective Date that does not have a disproportionate effect on the Company;
(iv) any natural disaster that does not have a disproportionate effect on the
Company; (v) the effect of any action taken by Buyer or its Affiliates in
connection with the Transactions; (vi) the effect of any changes in Laws or
accounting rules; (vii) the failure of the Company to meet any of its internal
projections (unless the underlying cause of such failure is a Material Adverse
Effect); or (viii) any effect directly resulting from the public announcement of
this Agreement, compliance with the terms of this Agreement or the consummation
of the Transactions.


“M. Schultz Trust” is defined in the recitals to this Agreement.    


“Material Contracts” is defined in Section 4.16.


“Multiemployer Plan” has the meaning given in ERISA §3(37)(A).


“Net Working Capital” means the amount by which the current assets of the
Company (excluding Cash) exceeds the amount of current liabilities of the
Company (excluding the current portion of Funded Indebtedness, the Capital Lease
Obligations and the payments due under the

7
11671355.13

--------------------------------------------------------------------------------



Phantom Share Award Agreements), each determined in a manner consistent with the
preparation of the Audited Financial Statements, including the application of
GAAP therein, consistently applied, and as set forth on the Net Working Capital
Schedule.


“Net Working Capital Schedule” means the schedule attached hereto as Exhibit D,
which schedule contains the calculations, methods, practices, policies,
procedures and principles used to calculate Net Working Capital for purposes of
this Agreement and the determination of Target Net Working Capital.


“New Real Estate Leases” means the new leases to be entered into by the Company
and RMPS at Closing with respect to each the Operating Facilities, substantially
in the forms attached hereto as Exhibit E-1 and Exhibit E-2.


“Objection Notice” is defined in Section 2.5(c).


“Operating Facilities” means the leased real property of the Company located at
1469 Commerce Drive, Stow, Ohio 44224 and 4575 Hudson Drive, Stow, Ohio 44224.


“Order” means any applicable order, judgment, decree, stipulation,
determination, ruling, award, decision, injunction, subpoena, charge, writ or
verdict entered, issued, made or rendered by any Governmental Body.


“Ordinary Course of Business” means, with respect to an action taken or to be
taken by a Person, that: (a) such action is consistent with the past practices
of such Person and is taken in the usual and ordinary course of the normal
day-to-day operations of such Person consistent with past custom and practice
(including with respect to quantity and frequency); and (b) such action is not
required to be authorized (notwithstanding whether authorization was or was not
obtained) by the board of directors of such Person (or by any Person or group of
Persons exercising similar authority).


“Organizational Documents” means with respect to any business organization or
entity: (a) the articles or certificate of incorporation and any code of
regulations or bylaws of a corporation; (b) the partnership agreement and any
statement of partnership of a general partnership; (c) the limited partnership
agreement and the certificate of limited partnership of a limited partnership;
(d) the limited liability company or operating agreement and articles or
certificate of organization of a limited liability company; (e) any charter or
similar document adopted or filed in connection with the creation, formation or
organization of a Person that is not an individual; (f) any shareholder, close
corporation or other agreement governing the voting, distribution or
informational rights of the holders of equity therein; (g) the Close Corporation
Agreement; and (h) any amendment to any of the foregoing.


“Owned Intellectual Property” is defined in Section 4.19(d).


“Owner” is defined within the definition of Subsidiary.


“Patents” is defined in Section 4.19(a).


“Pension Plan” has the meaning given in ERISA §3(2)(A).



8
11671355.13

--------------------------------------------------------------------------------



“Permitted Encumbrances” means (a) statutory liens for current Taxes, special
assessments or other governmental charges not yet due and payable or the amount
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves have been established in accordance with
GAAP, (b) mechanics’, materialmen’s, carriers’, workers’, repairers’ and similar
statutory liens arising or incurred in the Ordinary Course of Business for
obligations not yet due and payable, (c) zoning, entitlement, building and other
land use regulations imposed by governmental agencies having jurisdiction over
any Facilities owned or occupied by the Company which are not violated in any
material respect by the current use and operation of the Facilities owned or
occupied by the Company, (d) deposits or pledges made in connection with, or to
secure payment of, worker’s compensation, unemployment insurance, old age
pension programs mandated under applicable legal requirements or other social
security, (e) covenants, conditions, restrictions, easements, encumbrances and
other similar matters of record described in Schedule 4.18 affecting title to
but not adversely affecting current occupancy or use of the Facilities owned or
occupied by the Company in any material respect and (f) restrictions on the
transfer of securities arising under federal and state securities laws.


“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.


“Phantom Share” means an economic interest in the Company granted to a Phantom
Shareholder pursuant to a Phantom Share Award Agreement.


“Phantom Share Award Agreements” means the Contracts between the Company and
each Phantom Shareholder relating to the Phantom Shares granted to such Phantom
Shareholder and that are set forth on Schedule 4.5(b).


“Phantom Share Surrender Agreements” means the agreements to be executed and
delivered by the Phantom Shareholders at or prior to the Closing, substantially
in the form attached hereto as Exhibit F.


“Phantom Shareholder” is defined in the recitals of this Agreement.


“Plan” has the meaning given in ERISA §3(3).


“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any Straddle Tax Period, the portion of such taxable
period beginning after the Closing Date.


“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Tax Period, the portion of such
taxable period ending on and including the Closing Date.


“Proceeding” means any action, arbitration, audit, charge, complaint, demand,
hearing, investigation (by formal notice or process issued), litigation,
proceeding or suit of any kind (whether civil, criminal, administrative,
investigative or informal) commenced, filed, brought, conducted or heard by,
against, to, of or before or otherwise involving any Governmental Body.


“Purchase Price” is defined in Section 2.2.

9
11671355.13

--------------------------------------------------------------------------------





“Range” means any amount that is not less than $4,885,500 and not more than
$4,985,500.


“R. Schultz Trust” is defined in the recitals to this Agreement.


“Real Property Leases” is defined in Section 4.18.


“Reasonable Best Efforts” means the efforts that a reasonable business Person
desirous of achieving a result would use in similar circumstances to achieve
that result as expeditiously as reasonably practicable.


“Related Party” means any shareholder, director, officer or Affiliate of the
Company.


“Related Party Agreements” is defined in Section 4.22.


“Release” means any spilling, leaking, placing, pumping, pouring, exhausting,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the environment or the workplace of any Hazardous Materials in
violation of or defined under any Environmental Law.


“Releasee” is defined in Section 8.6.


“Releasor” is defined in Section 8.6.


“Representative” means, with respect to a particular Person, any director,
officer, partner, member, manager, employee, consultant, advisor, agent or other
representative of such Person, including legal counsel, accountants, investment
bankers and financial advisors.


“Restricted Period” is defined in Section 8.4(a).


“Restricted Territory” means: (a) the United States; (b) the geographic area(s)
within a one-hundred (100) mile radius of any and all location(s) of the
Business in which employees or independent contractors of the Business work or
of any other geographic location to which employees or independent contractors
of the Business are assigned or have any responsibility (either direct or
supervisory); and (c) all of the specific customer accounts of the Business
known to the Selling Shareholders, whether within or outside of the geographic
areas defined in clauses (a) and (b) above.


“RMPS” means RMPS, LLC, an Ohio limited liability company that is an Affiliate
of Selling Shareholders.


“Schedules” means the Schedules to this Agreement delivered by the Company to
Buyer concurrently with the execution and delivery of this Agreement.


“Schultz Employment Agreement” means the employment agreement to be entered into
by the Company and Richard J. Schultz at the Closing, substantially in the form
attached hereto as Exhibit A.


“Securities Act” means the Securities Act of 1933.

10
11671355.13

--------------------------------------------------------------------------------





“Seller Indemnified Person” is defined in Section 9.3.


“Selling Expenses” means all (a) unpaid costs, fees and expenses of outside
professionals incurred by the Company or Selling Shareholders in connection with
the negotiation, documentation and consummation of the Transactions contemplated
by this Agreement, including, all legal fees, accounting, tax, investment
banking fees and expenses, and (b) unpaid bonuses payable to employees, agents
and consultants of and to the Company as a result of the Transactions (including
the employer portion of any payroll, social security, unemployment or similar
Taxes); provided, however, that any retention bonuses or other similar payments
offered by the Company or Selling Shareholders to any Person in an aggregate
amount of less than $50,000 shall not be considered a Selling Expense.


“Selling Shareholders” is defined in the preamble to this Agreement.


“Shares” is defined in the recitals of this Agreement.


“Short Period” is defined in Section 8.1.


“Straddle Tax Period” means any taxable period beginning on or before the
Closing Date and ending after the Closing Date.


“Subsidiary” means, with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power, directly
or indirectly, to elect a majority of that corporation’s or other Person’s board
of directors or similar governing body, or otherwise having the power, directly
or indirectly, to direct the business and policies of that corporation or other
Person (other than securities or other interests having such power only upon the
happening of a contingency that has not occurred) are held by the Owner or one
or more of its Subsidiaries.


“Target Net Working Capital” means $4,935,500, the calculation of which is set
forth on the Net Working Capital Schedule.


“Target Net Working Capital Bottom Collar” means $4,885,500.


“Target Net Working Capital Top Collar” means $4,985,500.


“Tax” means any tax of any kind whatsoever, including any federal, state, local
or foreign income, capital gains, gift or estate, gross receipts, commercial
activity, sales, use, value-added, production, ad valorem, transfer,
documentary, franchise, net worth, capital, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, stamp, occupation, premium,
property (real or personal), real property gains, intangibles, windfall profits,
customs, duties or other tax, fee, assessment, escheatment or charge of any kind
whatsoever, including tax for which a taxpayer is responsible by reason of any
tax-sharing agreement, or Treasury Regulations Section 1.1502-6 (and any
comparable provision of state, local or foreign Tax law), or as a successor by
reason of contract, indemnity or otherwise, together with any interest, addition
to tax, fine or penalty with respect thereto and any interest in respect of such
interest, additions to tax, fines or penalties.



11
11671355.13

--------------------------------------------------------------------------------



“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form or other document or information filed with or
submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection or payment of
any Tax or in connection with the administration, implementation or enforcement
of or compliance with any Law relating to any Tax.


“Terminated Phantom Share Award Agreements” means the Contracts relating to the
Phantom Shares that were surrendered, cancelled or otherwise terminated prior to
the Closing Date and that are set forth on Schedule 4.5(b).


“Third Party Claim” is defined in Section 9.5(a).


“Title IV Plans” means all Pension Plans that are subject to Title IV of ERISA,
29 U.S.C. §§1301 et seq., other than Multiemployer Plans.


“Transactions” means all of the transactions contemplated by this Agreement,
including: (a) the sale of the Shares by Selling Shareholders to Buyer; (b) the
surrender of the Phantom Shares and the cancellation of the Phantom Shares and
the Phantom Share Award Agreements; and (c) the performance by Buyer, Selling
Shareholders and the Company of their respective covenants and obligations under
this Agreement.


“Trusts” is defined in the recitals to this Agreement.


“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.


1.2    INTERPRETIVE PROVISIONS


(a)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, schedule and
exhibit references are to this Agreement unless otherwise specified. The meaning
of defined terms shall be equally applicable to the singular and plural forms of
the defined terms. The term “or” is disjunctive but, depending on the context,
not necessarily exclusive. The terms “include” and “including” are not limiting
and mean “including without limitation.”


(b)    All words used in this Agreement will be construed to be of such gender
or number as the circumstances require. The use of any gender (including but not
limited to the neutral gender) shall include any and all genders.


(c)    Whenever this Agreement refers to a number of days, such number shall
refer to calendar days and shall be counted from the day immediately following
the date from which such number of days are to be counted.


(d)    References to dollars or “$” shall mean United States Dollars.


(e)    References to agreements and other documents shall be deemed to include
all subsequent amendments and other modifications thereto.



12
11671355.13

--------------------------------------------------------------------------------



(f)    References to statutes shall include all regulations promulgated
thereunder and references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing such statutes or regulations.


(g)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.


(h)    The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.


(i)    The Schedules and Exhibits to this Agreement are a material part hereof
and shall be treated as if fully incorporated into the body of this Agreement.


(j)    Any disclosure provided pursuant to any Section of this Agreement in any
related Schedule will be conclusively deemed disclosed pursuant to all other
Sections of this Agreement calling for the disclosure of the same information if
such disclosure is made by a specific cross reference to such related Schedule
or to the extent that the applicability of such matter is reasonably apparent on
the face of such Schedule. The disclosure of any matter or item in any Schedule
hereto shall not be deemed to constitute an acknowledgment that any such matter
is required to be disclosed.


2.    STOCK PURCHASE AND SALE


2.1
PURCHASE AND SALE OF THE SHARES; CANCELLATION OF PHANTOM SHARES



On the terms and subject to the conditions of this Agreement, at the Closing,
(a) the Trusts will sell, assign, transfer and deliver, and Selling Shareholders
will cause the Trusts to sell, assign, transfer and deliver, all of the Shares
to Buyer, and Buyer will purchase and acquire all of the Shares, free and clear
of all Encumbrances, and (b) the Phantom Shares will be surrendered and
cancelled as set forth in the Phantom Share Surrender Agreements.


2.2    CLOSING PURCHASE PRICE


In consideration of the Transactions, the aggregate purchase price to be paid by
Buyer to the Trusts at Closing is an amount in cash equal to:


(a)    $75,470,000; plus


(b)    the amount, if any, by which the Estimated Net Working Capital exceeds
the Target Net Working Capital; minus


(c)    the amount, if any, of any shortfall between the Estimated Net Working
Capital and the Target Net Working Capital.


If the Estimated Net Working Capital is within the Range, no Estimated Net
Working Capital Adjustment shall be paid at the Closing. The adjustment under
clause (b) or (c) of this section is referred to herein the “Estimated Net
Working Capital Adjustment.” The result of the foregoing

13
11671355.13

--------------------------------------------------------------------------------



calculation, the “Closing Purchase Price” and, as further adjusted pursuant to
Section 2.5, the “Purchase Price.”


2.3    CLOSING


The closing of the Transactions (the “Closing”) will take place simultaneously
with the execution and delivery of this Agreement either (a) electronically or
(b) at the offices of Kohrman Jackson & Krantz P.L.L., counsel to Selling
Shareholders and the Company, located at One Cleveland Center, 20th Floor, 1375
E. 9th Street, Cleveland, Ohio 44114.


2.4    CLOSING TRANSACTIONS


(a)    Subject to the terms and conditions set forth in this Agreement, the
parties hereto shall consummate the following transactions at the Closing:


(i)    Buyer shall pay, or cause to be paid, by wire transfer of immediately
available funds to the accounts designated on Schedule 2.4(a)(i), an amount
equal to the Closing Purchase Price. The Closing Purchase Price will be
delivered as follows:


(1)    to the Escrow Agent, an amount equal to the Escrow Amount, to be held in
accordance with the terms of the Escrow Agreement;


(2)    to each applicable Person set forth on Schedule 2.4(a)(i), an amount
equal to the portion of Funded Indebtedness set forth next to such Person’s
name;


(3)    to each applicable Person set forth on Schedule 2.4(a)(i), an amount
equal to the portion of Selling Expenses set forth next to such Person’s name;


(4)    to each Phantom Shareholder, an amount equal to the amount set forth next
to such Person’s name on Schedule 2.4(a)(i); and


(5)    to the Trusts, the balance of the Closing Purchase Price.


(ii)    Buyer and Selling Shareholders shall make such other deliveries as are
required by Section 3.1.


(b)    On the day immediately prior to the Closing Date, the Company shall
distribute as a dividend to the Trusts each of the assets of the Company set
forth on Schedule 2.4(b). Neither Buyer nor the Company shall have any Liability
for any distribution or dividend made prior to the Closing.


(c)    All deliveries, payments and other transactions and documents relating to
the Closing shall be interdependent and none shall be effective unless and until
all are effective. The Closing shall be effective as of 11:59 p.m., Cleveland
local time, on the Closing Date.



14
11671355.13

--------------------------------------------------------------------------------



2.5    NET WORKING CAPITAL ADJUSTMENT


(a)    The Company has prepared and delivered to Buyer a good faith estimate,
together with all supporting documentation reasonably requested by Buyer, of the
Net Working Capital of the Company as of the close of business on the Closing
Date based on the Company’s books and records and other information then
available (the “Estimated Net Working Capital”). The Estimated Net Working
Capital has been calculated on a basis consistent with the calculation of the
Target Net Working Capital, as set forth in the Net Working Capital Schedule.


(b)    As promptly as practicable after the Closing, but in no event later than
sixty (60) days after the Closing Date, Buyer shall prepare and deliver to
Selling Shareholders a statement (the “Closing Working Capital Statement”)
setting forth Buyer’s calculation of the Net Working Capital as of the close of
business on the Closing Date (the “Closing Net Working Capital”). The Closing
Net Working Capital shall be calculated on a basis consistent with the
calculations of the Target Net Working Capital, as set forth in the Net Working
Capital Schedule.


(c)    After the Closing, the Company and Buyer shall (i) permit Selling
Shareholders and their Representatives to have reasonable access during normal
business hours to the books, records and other documents (including work papers,
schedules, financial statements and memoranda) of the Company pertaining to or
used in connection with the preparation of the Closing Working Capital Statement
and the calculation of the Closing Net Working Capital, and to make copies
thereof (as reasonably requested by Selling Shareholders and at their expense),
and (ii) provide Selling Shareholders and their Representatives with reasonable
access to the Company’s employees and accountants as reasonably requested by
Selling Shareholders (including making the Company’s chief financial officer,
comptroller and accountants available to respond to reasonable written or oral
inquiries of Selling Shareholders or their Representatives). If Selling
Shareholders disagree with any part of Buyer’s calculation of the Closing Net
Working Capital, Selling Shareholders shall, within forty-five (45) days after
Selling Shareholders’ receipt of the Closing Working Capital Statement, notify
Buyer in writing of such disagreement by setting forth Selling Shareholders’
calculation of the Closing Net Working Capital and describing in reasonable
detail the basis for such disagreement (an “Objection Notice”). If an Objection
Notice is delivered to Buyer, then Buyer and Selling Shareholders shall
negotiate in good faith to resolve their disagreements with respect to the
computation of the Closing Net Working Capital.


(d)    In the event that Buyer and Selling Shareholders are unable to resolve
all such disagreements within thirty (30) days after Buyer’s receipt of the
Objection Notice, Buyer and Selling Shareholders shall submit such remaining
disagreements to Grant Thornton LLP or such other nationally-recognized
accounting firm as is mutually acceptable in writing to Buyer and Selling
Shareholders (the “Independent Accounting Firm”). Buyer and Selling Shareholders
each represent and warrant that neither they nor any of their respective
Affiliates has a material relationship with the Independent Accounting Firm. The
Independent Accounting Firm shall be engaged to act as an expert and not an
arbitrator, shall review only the disputed items jointly submitted by Selling
Shareholders and Buyer, and shall make a final determination of such disputed
items and of the Closing Net Working Capital set forth in the Closing Working
Capital Statement as a

15
11671355.13

--------------------------------------------------------------------------------



result of such review. Buyer and Selling Shareholders shall use their respective
Reasonable Best Efforts to cause the Independent Accounting Firm to resolve all
remaining disagreements with respect to the computation of the Closing Net
Working Capital as soon as practicable, but in any event shall direct the
Independent Accounting Firm to render a determination within sixty (60) days
after the date of the retention of the Independent Accounting Firm. The
Independent Accounting Firm shall consider only those items and amounts in
Buyer’s calculations of the Closing Net Working Capital that are identified as
being items and amounts to which Buyer and Selling Shareholders have been unable
to agree. In resolving any disputed item, the Independent Accounting Firm may
not assign a value to any item greater than the greatest value for such item
claimed by either party or lesser than the smallest value for such item claimed
by either party. The Independent Accounting Firm’s determination of the Closing
Net Working Capital shall be based solely on written materials submitted by
Buyer and Selling Shareholders (i.e., not on an independent review) and on the
definition of Net Working Capital, the Net Working Capital Schedule, the express
language of this Section 2.5 and any other sections of this Agreement expressly
referenced in this Section 2.5. The determination of the Independent Accounting
Firm shall be final, conclusive and binding upon the parties hereto and shall
not be subject to appeal or further review.


(e)    The term “Final Net Working Capital” shall mean: (i) the Closing Net
Working Capital as calculated by Buyer under Section 2.5(b) if Selling
Shareholders accept such calculation as delivered or do not timely deliver an
Objection Notice; or (ii) the Closing Net Working Capital as finally determined
pursuant to Section 2.5(c) or (d), as applicable.


(f)    The costs and expenses of the Independent Accounting Firm in determining
the Final Net Working Capital shall be borne by Buyer, on the one hand, and
Selling Shareholders, on the other hand, based upon the percentage that the
portion of the contested amount not awarded to each party bears to the amount
actually contested by such party. For example, if Buyer claims the Closing Net
Working Capital is $1,000 less than the amount determined by Selling
Shareholders, and Selling Shareholders contest only $500 of the amount claimed
by Buyer, and if the Independent Accounting Firm ultimately resolves the dispute
by awarding Buyer $300 of the $500 contested, then the costs and expenses of the
Independent Accounting Firm will be allocated 60% (i.e., 300 ÷ 500) to Selling
Shareholders and 40% (i.e., 200 ÷ 500) to Buyer. In connection with its
determination of Final Net Working Capital, the Independent Accounting Firm
shall, pursuant to the terms of this Section 2.5(f), also determine the
allocation of its fees and expenses between Buyer and Selling Shareholders in
accordance with the foregoing ratio. All such allocations of fees, costs and
expenses by the Independent Accounting Firm shall be final, conclusive and
binding upon the parties hereto, absent manifest error by the Independent
Accounting Firm in calculating such allocations.


(g)    The Purchase Price shall be adjusted as follows:


(i)    If the Final Net Working Capital is equal to the Estimated Net Working
Capital, then there shall be no adjustment to the Purchase Price pursuant to
this Section 2.5.



16
11671355.13

--------------------------------------------------------------------------------



(ii)    If the Estimated Net Working Capital exceeded the Target Net Working
Capital Top Collar, and


(A)    the Final Net Working Capital exceeds the Estimated Net Working Capital,
then the Purchase Price shall be increased by the difference between the Final
Net Working Capital and the Estimated Net Working Capital;


(B)    the Final Net Working Capital is less than the Estimated Net Working
Capital but exceeds the Target Net Working Capital Top Collar, then the Purchase
Price shall be decreased by an amount equal to the difference between the Final
Net Working Capital and the Estimated Net Working Capital;


(C)    the Final Net Working Capital is within the Range, then the Purchase
Price shall be decreased by an amount equal to the difference between the
Estimated Net Working Capital and the Target Net Working Capital; or


(D)    the Final Net Working Capital is less than the Target Net Working Capital
Bottom Collar, then the Purchase Price shall be decreased by the sum of (1) an
amount equal to the difference between the Estimated Net Working Capital and the
Target Net Working Capital, plus (2) the amount by which the Final Net Working
Capital is less than the Target Net Working Capital.


(iii)    If the Estimated Net Working Capital was within the Range, and
(A)    if the Final Net Working Capital exceeds the Target Net Working Capital
Top Collar, then the Purchase Price shall be increased by an amount equal to the
difference between the Final Net Working Capital and the Target Net Working
Capital;


(B)    if the Final Net Working Capital is less than the Estimated Net Working
Capital Bottom Collar, then the Purchase Price shall be decreased by an amount
equal to the difference between the Target Net Working Capital and the Final Net
Working Capital; or


(C)    if the Final Net Working Capital is within the Range, then there shall be
no adjustment to the Purchase Price pursuant to this Section 2.5.


(iv)    If the Estimated Net Working Capital was less than the Target Net
Working Capital Bottom Collar, and


(A)    the Final Net Working Capital is less than the Estimated Net Working
Capital, then the Purchase Price shall be decreased by an amount equal to the
difference between the Final Net Working Capital and the Estimated Net Working
Capital;

17
11671355.13

--------------------------------------------------------------------------------



(B)    if the Final Net Working Capital exceeds the Estimated Net Working
Capital but is less than the Target Net Working Capital Bottom Collar, then the
Purchase Price shall be increased by an amount equal to the difference between
the Final Net Working Capital and the Estimated Net Working Capital;
(C)    the Final Net Working Capital is within the Range, then the Purchase
Price shall be increased by an amount equal to the difference between the
Estimated Net Working Capital and the Target Net Working Capital; or
(D)    the Final Net Working Capital exceeds the Target Net Working Capital Top
Collar, then the Purchase Price shall be increased by the sum of (1) an amount
equal to the difference between the Estimated Net Working Capital and the Target
Net Working Capital, plus (2) the amount by which the Final Net Working Capital
exceeds the Target Net Working Capital.


(h)    Any payment to be made by Selling Shareholders or by Buyer pursuant to
Section 2.5(g), as the case may be (any such payment, the “Final Net Working
Capital Adjustment”), shall be made within five (5) Business Days after the
Final Net Working Capital is finally determined pursuant to this Section 2.5 and
shall include interest on the excess or deficiency, as applicable, at a rate per
annum equal to the prime rate of interest reported from time to time in The Wall
Street Journal, calculated on the basis of the actual number of days elapsed
over 360, from the Closing Date to the date of such payment. The Final Net
Working Capital Adjustment, shall


(i)     be treated by all parties for tax purposes as adjustments to the
Purchase Price (exclusive of interest), and


(ii)     be made by wire transfer of immediately available funds to the accounts
designated by Buyer or Selling Shareholders, as applicable.


3.    CLOSING DELIVERIES


3.1    CLOSING DELIVERIES


(a)    At the Closing, Selling Shareholders shall deliver or cause to be
delivered to Buyer:


(i)    a certificate signed by the Secretary of the Company, dated as of the
Closing Date, certifying as to (A) the full force and effect of the
Organizational Documents of the Company attached to such certificate as an
exhibit and (B) the accuracy and full force and effect of the resolutions
adopted by Selling Shareholders regarding this Agreement and the Transactions to
which the Company is a party that are attached as an exhibit to such
certificate, which resolutions shall be in form and substance reasonably
satisfactory to Buyer;


(ii)    true, complete and correct copies of the resolutions adopted by Selling
Shareholders terminating the Company’s 401(k) plan effective upon a date no
later than one (1) day prior to the Closing, together with any other applicable

18
11671355.13

--------------------------------------------------------------------------------



documentation reasonably satisfactory to the Buyer evidencing the termination of
such plan, including evidence of the provision of requisite notice of each such
termination to service providers, trustees and participants, as applicable, of
such 401(k) plan, certified by the Secretary of the Company;


(iii)    the resignations of each of the trustees of the Company’s 401(k) plan,
effective upon a date no later than one (1) day prior to the Closing;


(iv)    a certificate of good standing for the Company issued by the Ohio
Secretary of State no earlier than ten (10) days prior to the Closing Date;


(v)    the certificates representing the Shares, duly endorsed for transfer to
Buyer or accompanied by duly executed stock powers evidencing their transfer to
Buyer;


(vi)    the resignations of each of officers of the Company, effective as of the
Closing;


(vii)    the Schultz Employment Agreement, duly executed by Richard J. Schultz;


(viii)    each Management Employment Agreement, duly executed by the individual
that is a party thereto;


(ix)    each of the New Real Estate Leases, duly executed by RMPS;


(x)    a termination of the Close Corporation Agreement, duly executed by each
Selling Shareholder and the Company in a form reasonably acceptable to Buyer;


(xi)    the corporate record books and stock record books of the Company;


(xii)    evidence of the full payment, satisfaction and discharge or release of
all Funded Indebtedness of the Company (other than those obligations set forth
on Schedule 3.1(a)(xii) which will remain obligations of the Company following
the Closing), including payoff letters from the applicable lenders or lessors
and releases, or agreements by such lenders or lessors to release, any
Encumbrances on any of the Shares or any of the assets or properties of the
Company related to such Funded Indebtedness, each in a form reasonably
acceptable to Buyer and duly executed;


(xiii)    a subordination, non-disturbance and attornment agreement in respect
of each of the New Real Estate Leases, each in a form reasonably acceptable to
Buyer and duly executed;


(xiv)    a certificate from each Selling Shareholder certifying that, pursuant
to Treasury Regulation Section 1.1445-2(b), such Selling Shareholder is not a
foreign person within the meaning of Section 1445 of the Code and in the form
provided in Treasury Regulation Section 1.1445-2(b)(2)(iv)(A);

19
11671355.13

--------------------------------------------------------------------------------





(xv)    a Phantom Share Surrender Agreement, duly executed by each Phantom
Shareholder;


(xvi)    an IRS Form 8023 (Elections under Section 338 for Corporations Making
Qualified Stock Purchases) with respect to the Company, duly executed by each of
the Trusts and the Selling Shareholders, and any other analogous or
corresponding form required to be filed with any state, local or foreign
Governmental Body to effect the 338(h)(10) Election;


(xvii)    a properly completed IRS Form W-9 of each Selling Shareholder;


(xviii)    a patent assignment, duly executed by Richard J. Schultz and the
Company; and


(xix)    the Escrow Agreement, duly executed by each Selling Shareholder and the
Escrow Agent.


(b)    At the Closing, Buyer shall deliver to Selling Shareholders:


(i)    a certificate signed by the Secretary (or comparable officer) of Buyer,
dated as of the Closing Date, certifying as to (A) the full force and effect of
the Organizational Documents of Buyer attached to such certificate as an exhibit
and (B) the accuracy and full force and effect of the resolutions adopted by the
board of directors (or comparable governing body) of Buyer regarding this
Agreement and the Transactions to which it is a party that are attached as an
exhibit to such certificate, which resolutions shall be in form and substance
reasonably satisfactory to Selling Shareholders;


(ii)    a certificate of good standing for Buyer issued by the Ohio Secretary of
State no earlier than ten (10) days prior to the Closing Date;


(iii)    the Closing Purchase Price;


(iv)    the Schultz Employment Agreement, duly executed by the Company;


(v)    each Management Employment Agreement, duly executed by the Company;


(vi)    each of the New Real Estate Leases, duly executed by the Company; and


(vii)    the Escrow Agreement, duly executed by Buyer.


(c)    All deliveries, payments and other transactions and documents relating to
the Closing shall be interdependent and none shall be effective unless and until
all are effective.



20
11671355.13

--------------------------------------------------------------------------------



4.    REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY


The Company, the Trusts and Selling Shareholders represent and warrant to Buyer
as follows:


4.1    ORGANIZATION AND GOOD STANDING


(a)    The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio, with the corporate power and
corporate authority to (i) own, operate and lease its properties and assets as
and where currently owned, operated and leased and (ii) conduct the Business as
it is now being conducted. The Company is duly qualified to do business as a
foreign corporation in, and is in good standing under the Laws of, each state or
other jurisdiction in which the Company requires such qualification, except for
such failures to be so qualified, authorized or in good standing as shall not
have had, or could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.


(b)    Pursuant to the Close Corporation Agreement, the Company has elected to
be a close corporation governed by Section 1701.591 of the Ohio Revised Code.
Pursuant to the Close Corporation Agreement, and as permitted by Section
1701.591 of the Ohio Revised Code, the Company has no board of directors.


(c)    The Company has delivered or made available to Buyer true, accurate and
complete copies of the Organizational Documents of the Company.


(d)    The Company has no Subsidiaries.


(e)    Except as set forth on Schedule 4.1(e), the Company is the only Person
through which the Business is conducted.


4.2    AUTHORITY


The Company has all corporate right, power, authority and capacity to execute
and deliver this Agreement and to perform its obligations hereunder. This
Agreement has been duly executed and delivered by the Company. The execution and
delivery by the Company of this Agreement and the Ancillary Agreements to which
the Company is a party, the performance by the Company of its obligations
hereunder and thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of the Company. Upon execution and delivery by all parties
hereto, this Agreement will constitute the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors and/or general equitable principles.


4.3    NO CONFLICT


Except as set forth in Schedule 4.3, neither the execution and delivery by the
Company of this Agreement nor the consummation or performance by the Company of
any of the Transactions to which it is a party will, directly or indirectly
(with or without notice or lapse of time):

21
11671355.13

--------------------------------------------------------------------------------



(a)     conflict or contravene with the Company’s Organizational Documents;


(b)     give any Person the right to prevent, delay, accelerate, modify,
terminate or otherwise interfere with the Company’s ability to perform with
respect to such Transactions, to comply with any Contract to which the Company
is a party or by which the Company or any of its assets or properties may be
bound, or to comply with any Law or Order; or


(c)     result in the imposition or creation of any Encumbrance upon any asset
or property of the Company.


4.4    CONSENTS


Except as set forth in Schedule 4.4, the Company is not and will not be required
to give any notice to or obtain any Consent from any Person or Governmental Body
in connection with


(a)     the execution and delivery by the Company of this Agreement, any
Ancillary Agreement or the performance by the Company of any of the Transactions
contemplated hereunder or thereunder or


(b)     the continuing validity and effectiveness immediately following the
Closing of any Governmental Authorization or Contract of the Company.


4.5    CAPITALIZATION


(a)    Schedule 4.5(a) contains a complete and accurate list for the Company of
its name, its fictitious names (if any, and the jurisdictions where such names
have been filed), its jurisdiction of incorporation and its capitalization
(including the identity of each shareholder and the number of shares held by
each), in each case, as of the Effective Date. Except as set forth in the Close
Corporation Agreement, there are (i) no outstanding subscriptions, options,
calls, convertible debt, contracts, commitments, understandings, restrictions,
arrangements, warrants or other rights, including any rights plan, or any right
of conversion or exchange under any outstanding security, instrument or other
agreement, obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock (or rights to
acquire capital stock) of the Company, or obligating the Company to grant,
extend or enter into any such agreement or commitment and (ii) no voting trusts,
proxies or other agreements or understandings to which the Company or Selling
Shareholders are a party or are bound with respect to the voting of any of the
Shares or which restrict the transfer of any such Shares. There are no
restrictions on the ability of the Company to make distributions of cash to its
shareholders. All of the Shares have been duly authorized and validly issued and
are fully paid and nonassessable. None of the Shares was issued in violation of
the Securities Act or any other Law. The Shares were issued in compliance with
any preemptive rights or rights of first refusal of any Person. Other than this
Agreement and the Close Corporation Agreement, (i) there are no Contracts
relating to the issuance, sale, transfer or voting of any equity securities or
other securities of the Company, and (ii) there is no obligation, contingent or
otherwise, of the Company to repurchase, redeem or otherwise acquire any share
of the capital stock or other equity interests of the Company or provide funds
to, make any investment in (in the form of a loan, capital contribution or
otherwise) or provide any Guarantee with respect to

22
11671355.13

--------------------------------------------------------------------------------



the obligations of any other Person. There are no bonds, debentures, notes or
other Funded Indebtedness of the Company giving any Person the right to vote or
consent (or that are convertible into or exchangeable for securities of the
Company that have the right to vote or consent) on any matters on which the
shareholders of the Company may vote.


(b)    Schedule 4.5(b) sets forth a true and complete list of


(i)     the individual items constituting the Funded Indebtedness of the Company
as of the Effective Date (indicating the amount and the Person to whom such
amount is owed) and


(ii)     each of the Phantom Share Award Agreements and the amount of Phantom
Shares underlying each such Phantom Share Award Agreement. Other than the
Phantom Share Award Agreements and the Terminated Phantom Share Award
Agreements, each of which is set forth on Schedule 4.5(b), there are no other
Contracts relating to Phantom Shares or other similar obligations of the
Company. The Company has no Liability with respect to any of the Terminated
Phantom Share Award Agreements.


4.6    FINANCIAL STATEMENTS


(a)    Attached as Schedule 4.6(a) are true, complete and correct copies of the
following financial statements (collectively, the “Financial Statements”):


(i)     the audited balance sheet and statement of income and retained earnings
and cash flows of the Company for the fiscal year ended December 31, 2011,
together with the notes thereto (the “Audited Financial Statements”);


(ii)     the unaudited balance sheet and statement of income and retained
earnings and cash flows of the Company for the fiscal year ended December 31,
2010, together with the notes thereto; and 


(iii)     the unaudited balance sheet of the Company as of the end of August 31,
2012 and related unaudited statements of income for the eight (8)-month period
then ended (the “Latest Balance Sheet”). Except as set forth on Schedule 4.6,
the Financial Statements and the Latest Balance Sheet have been prepared in
accordance with GAAP, consistently applied throughout the periods covered
thereby, and present fairly the financial position of the Company as of their
respective dates and the results of its operations for the respective periods
covered, in each case in all material respects, except that the unaudited
Financial Statements do not contain (1) a statement of cash flows, (2) footnote
disclosures or (3) normal recurring year-end adjustments. The Financial
Statements were derived from the books and records of the Company. The books of
account of the Company and to which Buyer and its Representatives have been
provided access (x) are true, accurate and complete in all material respects,
(y) have been maintained in accordance with good business practices in all
material respects, and (z) fairly reflect in all material respects all of the
properties, assets, liabilities and transactions of the Company. To the
Knowledge of the Company, there are no significant deficiencies or material
weaknesses in the design or operation of the Company’s

23
11671355.13

--------------------------------------------------------------------------------



internal controls that adversely affect the ability of the Company to record,
process and summarize its financial information.


(b)    The Inventory of the Company is of a quality and quantity that is either
useable or salable in the Ordinary Course of Business, subject to appropriate
and adequate allowances reflected on the Financial Statements for obsolete,
excess, slow-moving and other irregular items. Such allowances have been
calculated in accordance with GAAP and in a manner consistent with past
practice. Except as set forth on Schedule 4.6(b), all of the Inventory of the
Company is located on a premises owned or leased by the Company (other than
Inventory in transit to or from the Company) and none of the Company’s Inventory
is held on consignment, or otherwise, by third parties. All Inventory of the
Company is valued in accordance with GAAP at the lower of cost (on a FIFO basis)
or market. Notwithstanding any other provision to the contrary in this
Agreement, in no event shall the Company, the Trusts or the Selling Shareholders
be deemed to guarantee the price at or the date on which any of the Inventory of
the Company shall be sold.


(c)    The accounts and notes receivable of the Company reflected on the
Financial Statements and the Latest Balance Sheet


(i)     have arisen from bona fide transactions entered into by the Company
involving the sale of goods or the rendering of services in the Ordinary Course
of Business, and


(ii)     constitute valid claims of the Company that, to the Knowledge of the
Company, are not subject to claims of setoff or other defenses or counterclaims.
The reserves on the Financial Statements and the Latest Balance Sheet against
such accounts and notes receivable for returns and bad debts are adequate and
have been calculated in accordance with GAAP and in a manner consistent with
past practice. The accounts and notes receivable arising after the date of the
Latest Balance Sheet and prior to the Closing Date arose from bona fide
transactions in the Ordinary Course of Business. Notwithstanding any other
provision to the contrary in this Agreement in no event shall the Company, the
Trusts or the Selling Shareholders be deemed to guarantee that the accounts and
notes receivable of the Company shall be collected.


4.7    NO UNDISCLOSED LIABILITIES


Except as and to the extent set forth on Schedule 4.7, the Company has no
Liabilities, except:


(a)     as and to the extent reflected or reserved against in the Financial
Statements;


(b)     those that have been incurred in the Ordinary Course of Business (none
of which relates to a breach of Contract, breach of warranty, tort,
infringement, violation of Law or environmental Liability) since the date of the
Latest Balance Sheet; and


(c)     executory Liabilities under Contracts to which the Company is a party
(none of which relates to a breach of Contract, breach of warranty, tort,
infringement, violation of Law or environmental Liability).

24
11671355.13

--------------------------------------------------------------------------------





4.8    TITLE AND CONDITION OF PROPERTIES


(a)    The Company has good and marketable title to, or a valid leasehold
interest in, all the personal properties and assets (whether tangible or
intangible) that are either used or held for use by the Company (wherever
located), that are reflected in the Financial Statements or that were acquired
since the date of the Latest Balance Sheet. Except as set forth on Schedule
4.8(a), all personal property and assets of the Company are free and clear of
all Encumbrances, except for the Permitted Encumbrances.


(b)    All such personal properties and assets that are material to the conduct
of the Business, and the Facilities and buildings, fixtures and improvements
thereon, are in good condition and repair (subject to normal wear and tear) and
are adequate for the uses to which they are being put, and none of such
properties and assets is in need of maintenance or repairs other than ordinary
and routine maintenance and repairs.


4.9    TAXES


Except as set forth on Schedule 4.9,


(a)    all Tax Returns required to be filed by the Company for any Pre-Closing
Tax Period have been timely filed and such Tax Returns are true, complete and
correct in all material respects;
(b)    all Taxes due and owing by the Company for any Pre-Closing Tax Period
(whether or not shown on any Tax Return) have been timely paid or appropriate
reserves have been set aside in accordance with GAAP;
(c)    the Company has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, former
employee, independent contractor, creditor, customer, shareholder or other
party, and has complied with all information reporting and backup withholding
provisions of applicable Law;
(d)    no extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company and there are no extensions
of time within which to file any Tax Return currently in effect;
(e)    all Tax deficiencies asserted, or assessments made, against the Company
as a result of any examinations by any Governmental Body have been fully paid
and, to the Knowledge of the Company, there are no Tax deficiencies or
assessments threatened with respect to the Company;
(f)    to the Knowledge of the Company, no claim that the Company is or may be
subject to taxation has been made by a Governmental Body in a jurisdiction where
the Company does not file Tax Returns;
(g)    to the Knowledge of the Company, there are no pending or threatened
audits, examinations or investigations by any Governmental Body concerning the
Company;

25
11671355.13

--------------------------------------------------------------------------------



(h)    there is no Tax administrative proceeding or Tax litigation against the
Company;
(i)    the Company is not a party to any Tax allocation, Tax indemnity or Tax
sharing agreements or similar arrangements;
(j)    the Company has collected all sales or use Taxes and to its Knowledge,
all value added taxes required to be collected by applicable Law, and has timely
remitted all such collected amounts to the appropriate Governmental Body;
(k)    the Company is not, nor has it ever been, a member of a consolidated,
affiliated, combined or unitary Tax group;
(l)    the Company will not be required to include in a Post-Closing Tax Period
taxable income attributable to income that accrued in a Pre-Closing Tax Period
but was not recognized in any such period for any reason, including
(i)     the installment method of accounting,
(ii)     the long-term contract method of accounting or
(iii)     a “closing agreement” as described in Section 7121 of the Code (or any
provision of any state, local or foreign Tax law having similar effect);
(m)    the Company
(i)     has not agreed, nor is it required, to make any adjustment under Section
481(a) of the Code by reason of any change in accounting method or otherwise or
(ii)     has not distributed the stock of any corporation or had its stock
distributed by another person in a transaction satisfying or intending to
satisfy the requirements of Section 355 of the Code;
(n)    the Company has not made any payments, nor is it obligated to make any
payments, and is not a party to any agreement or agreements that, individually
or collectively, provide for the payment of any amount of salaries or
compensation for services
(i)     that is not deductible under Sections 162(a)(1) or 404 of the Code or
(ii)     that is an “excess parachute payment” pursuant to Section 280G of the
Code;
(o)    the Company has not been a party to a “reportable transaction” (as such
term is defined in Treasury Regulations Section 1.6011-4(b));
(p)    the Company is, and has been at all times since September 1, 1990, an S
corporation (as defined in Section 1361(a)(1) of the Code) for U.S. federal,
state and local income tax purposes, and all of its items or income, gain,
deduction, loss and credit therefore pass through to its shareholders, and none
of its assets (or income and deductions) are subject to Tax under Section 1374
of the Code;
(q)    since its formation, the Company (including any predecessors) has never

26
11671355.13

--------------------------------------------------------------------------------



(i)     owned the stock of any corporation,
(ii)     owned a membership interest in any limited liability company, and
(iii)     been a member of any partnership or joint venture; and
(r)    none of the activities of the Company gives rise to the creation of
permanent establishments in foreign countries for Tax purposes.
4.10    EMPLOYEE BENEFITS
(a)    Schedule 4.10(a) lists each Company Plan that the Company maintains, to
which the Company contributes or has any obligation to contribute, or with
respect to which the Company has any material Liability. No Company Plan is a
Title IV Plan, and at no time has the Company or any ERISA Affiliate contributed
to or been obligated to contribute to a Multiemployer Plan. The Company has no
Liability with respect to any plan, arrangement or practice of the type
described in the preceding sentence other than the Company Plans. No Employee
Benefit Plan is funded by, associated with, or related to a “voluntary
employees’ beneficiary association” within the meaning of Section 501(c)(9) of
the Code.


(b)    True and complete copies of the following materials have been delivered
or made available to Buyer:


(i)     all current and prior plan documents for each Company Plan that the
Company or Selling Shareholders have in its or their possession and that are
required to be executed in order to be legally effective, regardless of whether
copies provided to Buyer are executed or, in the case of an unwritten Company
Plan, a written description of such Company Plan;


(ii)     all determination letters from the IRS with respect to any Company
Plan;


(iii)     all current summary plan descriptions, summaries of material
modifications, the three most recent annual reports (Form 5500s, with all
applicable attachments) and summary annual reports with respect to any Company
Plan;


(iv)     all current and prior trust agreements, insurance contracts and other
documents relating to the funding or payment of benefits under any Company Plan
that the Company or Selling Shareholders have in its or their possession and
that are required to be executed in order to be legally effective, regardless of
whether copies provided to Buyer are executed;


(v)     copies of all resolutions adopted in connection with any Company Plan
regardless of whether the copies provided to Buyer have been executed; and


(vi)     any other documents, forms or other instruments relating to any Company
Plan requested by Buyer (executed where appropriate). Each Company Plan (and
each related trust, insurance contract or fund) has been adopted, maintained,
operated and administered in compliance with its terms and any related

27
11671355.13

--------------------------------------------------------------------------------



documents or agreements and in compliance with all applicable Laws, including
the applicable requirements of ERISA and the Code.


(c)    All required reports and descriptions (including Form 5500 annual
reports, summary annual reports, and summary plan descriptions) have been timely
filed and/or distributed in accordance with the applicable requirements of ERISA
and the Code with respect to each Company Plan.


(d)    All contributions (including all employer contributions and employee
salary reduction contributions) that are due have been made within the time
periods prescribed by ERISA and the Code to each Company Plan and all
contributions for any period ending on or before the Closing Date that are not
yet due have been made to the relevant Company Plan or accrued in accordance
with the past custom and practice of the Company. All premiums, contributions or
other payments for all periods ending on or before the Closing Date have been
paid with respect to each such Company Plan.


(e)    Other than claims for benefits submitted by participants or
beneficiaries, to the Knowledge of the Company, there is no Proceeding against
or involving any Company Plan pending or threatened. There have been no
prohibited transactions within the meaning of Section 406 of ERISA or Section
4975 of the Code with respect to any Company Plan maintained by the Company or
any Company Plan maintained by an ERISA Affiliate that, either individually or
in the aggregate, have had or could reasonably be expected to have a Material
Adverse Effect. No fiduciary has any Liability for material breach of fiduciary
duty or any other material failure to act or comply in connection with the
administration or investment of the assets of any Company Plan.


(f)    Neither the Company nor any ERISA Affiliate contributes to, has or ever
has had any obligation to contribute to, or has any Liability under or with
respect to


(i)     any Company Plan that is a “defined benefit plan” (as defined in Section
3(35) of ERISA) or that is subject to Section 412 of the Code or


(ii)     any Multiemployer Plan.


(g)Each Company Plan has been timely amended to reflect the provisions of any
and all applicable and material Laws in effect for any period prior to or as of
the Closing other than amendments for which the remedial amendment period under
Section 401(b) of the Code (including, if applicable, any extension of the
remedial amendment period) has not expired, and there are no plan document
failures, operational failures, demographic failures, or employee eligibility
failures within the meaning of Revenue Procedure 2006-27 or Revenue Procedure
2008-50 with respect to any Company Plan.


(h)    Each Company Plan maintained by the Company or maintained by an ERISA
Affiliate, intended to meet the requirements for tax-favored treatment under
subchapter B of Chapter 1 of the Code, meets and at all times has met those
requirements. With respect to any Company Plan maintained by the Company or an
ERISA Affiliate, there is no disqualified benefit that would, as defined in
Section 4976(b) of the Code, subject the Company or any ERISA Affiliate to a Tax
under Section 4976(a) of the Code. The Company and each ERISA Affiliate has
timely complied with all duties imposed upon

28
11671355.13

--------------------------------------------------------------------------------



the Company or such ERISA Affiliate by Part 6 of Subtitle B of Title I of ERISA
or 4980 B(f) of the Code (“COBRA”), or by similar provisions of state Law to the
extent applicable. Schedule 4.10(h) contains a list of all individuals, (x) for
whom the Company or any ERISA Affiliate has provided continuation of health
benefit coverage during the past three (3) years as required by COBRA, and
(y) to whom the Company or any ERISA Affiliate has delivered, or caused to be
delivered, a notice required by COBRA, within the last three (3) years.


(i)    Since January 1, 1998, neither the Company nor any ERISA Affiliate has
entered into an arrangement whereby any Person became a leased employee, as
defined in Section 414(n)(2) of the Code.


(j)    With respect to any Company Plan that is a 401(k) plan, since the date
such 401(k) Plan has provided for safe-harbor matching contributions


(i)     no matching contributions other than safe-harbor matching contributions
have been made to such 401(k) Plan;


(ii)     no discretionary profit sharing contributions have been made to such
401(k) Plan; and


(iii)     no hardship distributions have been made of safe-harbor contributions
from such 401(k) Plan.


(k)    The adoption and all amendments of each Company Plan that either


(i)     is intended to be qualified under Section 401(a) of the Code or


(ii)     that is intended to permit employees to make pre-tax contributions
under Section 125 of the Code and any related trust agreement has been duly and
validly approved by the Company at the time that such Company Plan or related
trust agreement was adopted or amended, as the case may be.


(l)    The person or persons executing any documents establishing, amending or
administering any Company Plan on behalf of the Company had the authority to
execute the same.


(m)    The Company maintains one or more “nonqualified deferred compensation
plans” (as defined for purposes of Section 409A(d)(1) of the Code). Each Company
Plan that is a nonqualified deferred compensation plan that is subject to
Section 409A of the Code has been maintained in documentary and operational
compliance with Section 409A of the Code and ERISA.


(n)    Except as set forth on Schedule 4.10(n),


(i)     neither the execution or delivery of this Agreement by the Company or
Selling Shareholders,



29
11671355.13

--------------------------------------------------------------------------------



(ii)     the performance of this Agreement by the Company or Selling
Shareholders or


(iii)     the consummation of the Transactions could entitle any employee or
former employee, officer, director or consultant of the Company to:


(A)     severance pay or any increase in severance pay upon termination of
employment after the date of this Agreement; or


(B)     accelerate the time of payment or vesting or result in any payment or
funding of compensation or benefits under, increase the amount payable or result
in any other material obligation pursuant to, any Company Plan.


4.11    LABOR COMPLIANCE


(a)    Schedule 4.11(a) sets forth a list of all employees, independent
contractors and sales representatives of the Company as of the Effective Date
and sets forth for each such Person the following:


(i)     full legal name;


(ii)     title or position (including whether full or part time);


(iii)     hire date;


(iv)     current annual base compensation rate;


(v)     commission, bonus or other incentive-based compensation;


(vi)     accrued or deferred bonus payments, including any bonuses due and
payable in connection with the Transactions contemplated by this Agreement; and


(v)     a description of the fringe benefits provided to each such individual.
All commissions and bonuses payable to Employees, consultants or contractors of
the Business for services performed have been paid in full or are reflected in
the calculation of Estimated Net Working Capital.


(b)    The Company is not:


(i)     a party to, or bound by, any collective bargaining or other Contract
with any labor union or other labor organization;


(ii)     subject to any pending or, to the Knowledge of the Company, threatened
Proceeding asserting that the Company has committed any unfair labor practice or
seeking to compel it to bargain with any labor organization as to wages or
conditions of employment; or



30
11671355.13

--------------------------------------------------------------------------------



(iii)     subject to any pending or, to the Knowledge of the Company,
threatened, strike, work stoppage, lockout, organizational attempt on behalf of
any labor union, concerted refusal to work over time or other similar material
labor dispute affecting the Company or any of its employees or former employees.


(c)    The Company is and has been in material compliance with all applicable
Laws (including the WARN Act and the Immigration Reform and Control Act of 1986,
as amended) pertaining to employment and employment practices to the extent they
relate to the employees or former employees of the Company, including all Laws
relating to labor relations, equal employment opportunities, fair employment
practices, employment discrimination, harassment, retaliation, reasonable
accommodation, disability rights or benefits, immigration, wages, hours,
overtime compensation, child labor, health and safety, workers’ compensation,
leaves of absence, hiring, terms and conditions, discrimination and termination,
collective bargaining, unemployment insurance and the withholding and payment of
social security and other Taxes. The Company has not incurred, and no
circumstances exist under which it would reasonably be expected to incur, any
material Liability arising from the misclassification of any employees or former
employees of the Company as consultants or independent contractors or from the
misclassification of consultants or independent contractors as employees of the
Company. Except as set forth on Schedule 4.11(c), there are no pending or, to
the Knowledge of the Company, threatened Proceedings involving the Company with
any Governmental Body or arbitrator in connection with the employment of any
employee or former employee, consultant or independent contractor of the
Company, including any claim relating to unfair labor practices, employment
discrimination, harassment, retaliation, equal pay or any other employment
related matter arising under applicable and material Laws.


(d)    Except as set forth on Schedule 4.11(d), none of the current or former
employees is subject to any secrecy or non-competition agreement with the
Company.


4.12    COMPLIANCE WITH LAWS


(a)    The Company is now, and has been, in material compliance with all Laws
and Orders that are applicable to the Company, the conduct or operation of the
Business or the ownership or use of any of the Company’s assets or properties.
To the Knowledge of the Company, no event has occurred or circumstance exists
that would reasonably be expected to constitute a material violation of any Law
in connection with the conduct of the Business.


(b)    All products sold and services provided by the Company have been in
material compliance with all regulatory and other relevant industry standards,
including all regulations of the U.S. Food and Drug Administration or other
similar Governmental Body, applicable to


(i)     the Company,


(ii)     the conduct or operation of the Business or


(iii)     the ownership or use of any of the Company’s assets or properties.



31
11671355.13

--------------------------------------------------------------------------------



(c)    None of the Company, either Selling Shareholder or, to the Knowledge of
the Company, any Person associated with or acting on behalf of any of them has
directly or indirectly


(i)     made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback or other payment to any Person, regardless of form, whether in money,
property or services,


(A)     to obtain favorable treatment in securing business for the Company,


(B)     to pay for favorable treatment for business secured by the Company,


(C)     to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or


(D)     in violation of any Law (including the Foreign Corrupt Practices Act of
1977), or


(ii)     established or maintained any fund or asset with respect to the Company
that has not been recorded in the books and records of the Company.


4.13    GOVERNMENTAL AUTHORIZATIONS


Schedule 4.13 sets forth a list of all Governmental Authorizations held by the
Company, which constitutes all of the Governmental Authorizations that are
material to the conduct the Business. The Company has delivered or made
available to Buyer true, correct and complete copies of each such Governmental
Authorization. Each such Governmental Authorization is valid and in full force
and effect. The Company has all Governmental Authorizations necessary to permit
the Company to lawfully conduct and operate its business as presently conducted,
and all fees and charges with respect to such Governmental Authorizations as of
the Closing Date have been paid in full. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Governmental
Authorization set forth (or required to be set forth) on Schedule 4.13.


4.14    LEGAL PROCEEDINGS; ORDERS


(a)    Except as set forth on Schedule 4.14(a)(i), there is no pending or
threatened Proceeding by, or to the Knowledge of the Company, against the
Company that


(i) relates to or affects the Company or the conduct of the Business or


(ii) may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the Transactions to which the Company is a party. Except
as set forth on Schedule 4.14(a)(ii), to the Knowledge of the Company, no event
has occurred or circumstance exists that may give rise to, or serve as a basis
for, any such Proceeding. Schedule 4.14(a)(iii) lists all Proceedings to which
the Company was a party in the past three (3) years (whether or not settled).

32
11671355.13

--------------------------------------------------------------------------------





(b)    Neither the Company nor any of the assets or properties owned or used by
the Company is subject to any Order.


4.15    ENVIRONMENTAL MATTERS


Except as set forth on Schedule 4.15:


(a)    the operations of the Company are and have been in material compliance
with all applicable Environmental Laws, which compliance includes having
obtained, maintained and complied with any Permits required under all such
Environmental Laws that are necessary to operate its business (collectively,
“Environmental Permits”);


(b)    the Company is not subject to any pending or, to the Knowledge of the
Company, threatened Proceeding (and the Company has not received any
administrative, civil or criminal claim, demand, order, settlement agreement,
notice, citation, complaint, summons, notice of violation or request for
information by any Governmental Body or any other Person) alleging that the
Company is in violation of any Environmental Law or any Environmental Permit or
alleging that the Company has any material Liability under any Environmental
Law;


(c)    except in material compliance with Environmental Laws, no Hazardous
Materials have been
(i)     used, generated, manufactured, stored, treated, disposed of, landfilled
or Released by the Company on, under or about
(A)     the Operating Facilities or
(B)     to the Knowledge of the Company, any other property presently or
formerly owned, leased or operated by the Company or
(ii)     transported by or on behalf of the Company to or from
(A)     the Operating Facilities or
(B)     to the Knowledge of the Company, any other property presently or
formerly owned, leased or operated by the Company;
(d)    to the Knowledge of the Company, except in material compliance with
Environmental Laws, no Hazardous Materials have been used, generated,
manufactured, stored, treated, disposed of, landfilled or Released by any other
Person on, under or about
(i)     the Operating Facilities or
(ii)     any other property presently or formerly owned, leased or operated by
the Company;
(e)    the Company has provided to Buyer all copies of all material
documentation regarding Hazardous Materials or concerning compliance with
Environmental Laws, or concerning any Environmental Permits, environmental
reports, audits, storage and disposal

33
11671355.13

--------------------------------------------------------------------------------



of Hazardous Materials, agency reports and emergency response plans relating to
the Company, the Business or the Operating Facilities;
(f)    the Company has not stored, treated, recycled or disposed or arranged for
storage, treatment, recycling, or disposal of Hazardous Materials to any site
listed or, to the Knowledge of the Company, proposed for listing on the National
Priorities List promulgated pursuant to CERCLA, listed on the CERCLA Information
System or included on any similar listed maintained by any Governmental Body;
and
(g)    without in any way limiting the generality of the foregoing:
(i)     there are no underground storage tanks at the Operating Facilities or,
to the Knowledge of the Company, any other property currently or formerly owned,
leased or operated by the Company;
(ii)     except in material compliance with applicable Environmental Law, there
is no asbestos or urea formaldehyde foam insulation contained in or forming part
of any building, building component, structure or office space on the Operating
Facilities; and
(iii)     no PCBs are stored or used in the Business or the Operating
Facilities.
4.16    MATERIAL CONTRACTS


Schedule 4.16(a) sets forth all of the following Contracts (and in the case of
any oral Contracts, the material terms of such Contract) to which the Company is
a party or by which the Company or any of the assets of the Company are bound
(collectively, the “Material Contracts”):


(a)    relating to any of the Company’s capital expenditures or lease
obligations, or its acquisition or construction of fixed assets for or in
respect of any real property, involving payments in excess of $100,000
(individually);


(b)    relating to the Company’s purchase, lease or maintenance of equipment,
vehicles, Inventory, materials, supplies, machinery, equipment, parts or any
other property in excess of $100,000 annually;


(c)    relating to any of the Company’s obligations of payment in respect of
employment, sales commissions, bonuses or severance with:


(i)     any of the Company’s officers; or


(ii)     any other employee of, consultant to or independent sales
representatives engaged by the Company;


(d)    involving aggregate consideration in excess of $100,000 or that cannot be
cancelled without penalty or without more than thirty (30) days’ notice;


(e)    providing for the indemnification of any Person or the assumption of any
Tax or other Liability of any Person;

34
11671355.13

--------------------------------------------------------------------------------





(f)    relating to the acquisition or disposition of any business, stock or
assets of any other Person or any real property (whether by merger, sale of
stock, sale of assets or otherwise);


(g)    pertaining to any broker, distributor, dealer, manufacturer’s
representative, franchise, agency, sales promotion, market research, marketing
consulting and advertising Contract;


(h)    governing the borrowing of money or the Guarantee or repayment of Funded
Indebtedness or the granting of any Encumbrance on any property or asset of the
Company;


(i)    concerning the use of or restricting the use of any Owned Intellectual
Property, including development, assignment and licenses therefor;


(j)    involving a (A) customer or (B) supplier, in each case, of the Business
that entails the delivery after the Closing Date of products or services in
exchange for annual aggregate payments that could exceed $100,000;


(k)    pertaining to the settlement or compromise of any Proceedings that were
(A) entered into during the three (3) years prior to the Closing Date or
(B) under which any Seller has any outstanding Liability or obligation;


(l)    limiting or purporting to limit the ability of the Company to compete in
any line of business or with any Person or in any geographic area or during any
period of time, including exclusivity arrangements, non-competition, powers of
attorney or similar restrictions;


(m)    requiring the payment (whether by or to the Company) of any fee or
penalty in the event of any failure to perform or late performance; and


(n)    with a Governmental Body as a counterparty.


The Company has provided or made available to Buyer true and complete copies of
each Material Contract, as amended through the Effective Date. Each Material
Contract is in full force and effect and constitutes a valid, binding and
enforceable obligation of the Company and, to the Knowledge of the Company, the
other parties thereto, each enforceable in accordance with its terms, except as
may be limited by the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors and/or general equitable principles. Except as set forth on Schedule
4.16(b), (i) neither the Company nor, to the Knowledge of the Company, any other
party to any Material Contract is in material default under or in material
violation of (or is alleged to be in material default under or in material
violation of), or has provided or received any notice of any intention to
terminate, any Material Contract, (ii) to the Knowledge of the Company, no event
or circumstance has occurred that, with notice or lapse of time or both, would
constitute such a material default or material violation or would cause or
permit the acceleration, termination or other changes to any material right or
material obligation, or the loss of any material benefit, thereunder, (iii) the
Company has not released any of its rights under any Material Contract, (iv) the
Company has not repudiated any of the terms thereof or, to

35
11671355.13

--------------------------------------------------------------------------------



the Knowledge of the Company, threatened to terminate, cancel or not renew any
Material Contract and (v) there are no disputes pending or, to the Knowledge of
the Company, threatened, and, to the Knowledge of the Company, there have been
no disputes threatened since January 1, 2012, under any Material Contract.


4.17    ABSENCE OF CERTAIN CHANGES OR EVENTS


Except as set forth in Schedule 4.17 and as otherwise expressly permitted
hereunder, since January 1, 2012 there has not been a Material Adverse Effect
and the Company has conducted its business in the Ordinary Course of Business,
and there has not been any:


(a)    (i) change in the Company’s authorized or issued capital stock;
(ii) grant of any stock option or right to purchase shares of capital stock of
the Company; (iii) issuance of any security convertible into such capital stock;
(iv) grant of any registration rights; (v) purchase, redemption, retirement or
other acquisition by the Company of any shares of any such capital stock; or
(vi) declaration or payment of any dividend or other distribution or payment in
respect of shares of capital stock or any security convertible into such capital
stock;


(b)    amendment to the Organizational Documents of the Company, other than the
termination of the Close Corporation Agreement pursuant to the terms of this
Agreement;


(c)    (i) payment or increase by the Company of any bonuses, salaries or other
compensation to any shareholder, officer or employee or other Person other than
in the Ordinary Course of Business; (ii) adoption of, or increase in the
payments to or benefits under, any Company Plans other than in the Ordinary
Course of Business; or (iii) entry into or termination of any Contract (or other
employment relationship not by Contract, including any loan or other
transaction) related to the employment of any employee (except in the Ordinary
Course of Business) or former employee or any collective bargaining agreement
covering any employee or former employee of the Company;


(d)    (i) making of a new Tax election or change in any Tax election,
(ii) amendment of any Tax Return, (iii) settlement of any Tax audit, (iv) change
of any Tax accounting method or practice or (v) entry into any Contract with
respect to Taxes;


(e)    damage to or destruction or loss of any material asset or property of the
Company, whether or not covered by insurance;


(f)    entry into, termination of or receipt of notice of termination of: (i)
any license, distributorship, dealer, sales representative, joint venture,
credit or similar Contract (other than in the Ordinary Course of Business); or
(ii) any Material Contract;


(g)sale, lease or other disposition of any material asset or property of the
Company (other than in the Ordinary Course of Business) or mortgage, pledge or
imposition of any lien or other Encumbrance on any material asset or property of
the Company;


(h)    cancellation or waiver of any claim or right with a value to the Company
in excess of $100,000;

36
11671355.13

--------------------------------------------------------------------------------





(i)    sale, assignment, transfer (including, without limitation, transfers to
any Employees, shareholders, members or Affiliates), license or other subjection
to any Encumbrance of any material tangible or intangible assets or properties,
other than sales of Inventory in the Ordinary Course of Business;


(j)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filed (or consented to the filing of) a petition
in bankruptcy under any provisions of federal or state bankruptcy Law; or


(k)    Contract or any other act by the Company to do any of the foregoing.


4.18    REAL PROPERTY


The Company does not own any real property. Schedule 4.18 set forth a complete
list of all leases of real property by the Company (collectively, the “Real
Property Leases”). The Company has delivered or made available to Buyer true and
complete copies of the Real Property Leases. Each of the Real Property Leases is
legal, valid, binding, enforceable and in full force and effect and the Company
has paid all rent and other charges when due under the Real Property Leases and
there is not now pending nor, to the Knowledge of the Company, contemplated any
reassessment of any parcel included in the Real Property Leases that could
result in additional rent or other additional sums and charges payable by the
Company under any of the Real Property Leases. The Company has not subleased,
assigned or otherwise granted to any Person the right to use or occupy such
Facilities or any portion thereof, nor has the Company pledged, mortgaged or
otherwise granted an Encumbrance on its leasehold interest in any Facility. With
respect to the Operating Facilities, there have been no material interruptions
due to recurring loss of electrical power, flooding, limitations to access to
public sewer and water or restrictions on septic service in connection with the
operation of the Business. The Facilities are sufficient for the continued
conduct of the Business after the Closing in materially the same manner as
conducted prior to the Closing and constitutes all of the real property
necessary to conduct the Business as currently conducted. All material building
permits, certificates of occupancy, business licenses, and, without limitation,
all other Governmental Authorizations required in connection with the use or
occupancy of the Operating Facilities have been obtained, are in effect and in
good standing and the use of the Operating Facilities conforms in all material
respects to each applicable Governmental Authorization required to be issued in
connection with the Operating Facilities. The Company has not received any
written notice of and there are no (i) material violations of building codes
and/or zoning ordinances or other governmental or regulatory laws affecting the
Operating Facilities, (ii) existing, pending or, to the Knowledge and the
Company, threatened condemnation proceedings affecting the Operating Facilities,
or (iii) existing, pending, or to the Knowledge of the Company, threatened
zoning, building code or other moratorium proceedings, or similar material
matters with respect to the Operating Facilities.


4.19    INTELLECTUAL PROPERTY


(a)    The term “Intellectual Property Assets” means:


(i)     the name of the Company, all fictitious business names, trade names,
registered and unregistered trademarks and service marks used or held for use by
the Company (collectively, “Marks”);

37
11671355.13

--------------------------------------------------------------------------------





(ii)     the patents owned, used or held for use by the Company, the domestic
and foreign pending applications for registration by the Company and, the
content of the claims within the applications that may be submitted therefor
(collectively, the “Patents”);


(iii)     the registered and unregistered copyrights owned, used or held for use
by the Company (collectively, the “Copyrights”); and


(iv)     all Internet domain names registered, used or held for use by the
Company in the Ordinary Course of the Business (collectively, “Domain Names”).


(b)    Intellectual Property Assets.


(i)    Marks. Schedule 4.19(b)(i) contains a true, complete and accurate list of
all domestic and foreign Marks.


(ii)    Patents. Schedule 4.19(b)(ii) contains a true, complete and accurate
list of all domestic and foreign Patents.


(iii)    Domain Names. Schedule 4.19(b)(iii) true, contains a complete and
accurate list of all domestic and foreign Domain Names.


(iv)    Copyrights. Schedule 4.19(b)(iv) contains a true, complete and accurate
list of all Copyrights.


(c)    All of the Company’s material licenses for Intellectual Property Assets
(other than “shrink-wrap,” “click-wrap” and other off-the-shelf software
licenses) are set forth on Schedule 4.19(c). The Company has provided or made
available to Buyer true, complete and accurate copies of such Contracts. Each
such Contract constitutes a valid, binding and enforceable obligation of the
Company and the other parties thereto, except as may be limited by the effect of
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights of creditors and/or general equitable
principles. The Company and, to the Knowledge of the Company, the other parties
thereto are in material compliance with the terms of such Contracts. To the
Knowledge of the Company, no Person is infringing upon or misappropriating any
material Intellectual Property Assets owned by the Company. Neither the Company
nor any of the Intellectual Property Assets is infringing or misappropriating
any intellectual property rights of any Person.


(d)    Except for the Contracts providing for the licenses set forth on
Schedule 4.19(c), the Company owns exclusively all right, title and interest in
and to the Intellectual Property Assets, free and clear of Encumbrances (such
owned Intellectual Property Assets, the “Owned Intellectual Property”). All
required filings and fees related to the Owned Intellectual Property have been
timely filed with and paid to the relevant

38
11671355.13

--------------------------------------------------------------------------------



Governmental Body and authorized registrars and all registrations for the Owned
Intellectual Property are otherwise in good standing.


(e)    Schedule 4.19(e) identifies the material information systems (including
operating systems, software, applications and databases) related to, used by,
necessary for the conduct of or held for use in connection with the Business
(the “Information Systems”). The Information Systems are operational and perform
the functions for which they were intended.


4.20    VENDORS AND CUSTOMERS


(a)    Schedule 4.20(a) sets forth a true and complete list of:


(i)     the ten (10) largest vendors of the Company on the basis of cost of
goods or services purchased during the year ending December 31, 2011 and the
9-month period ending September 30, 2012 (collectively, the “Major Vendors”);
and


(ii)     the ten (10) largest customers based upon revenue for the year ending
December 31, 2011 and the 9-month period ending September 30, 2012
(collectively, the “Major Customers”).


(b)    Except as set forth on Schedule 4.20(b),


(i)     all Major Vendors and all Major Customers continue to be vendors or
customers, as the case may be, of the Company, and none of such Major Vendors or
Major Customers has materially reduced, nor, to the Knowledge of the Company, is
there any reason to believe that any Major Vendor or Major Customer, as the case
may be, will materially reduce, its business with the Company from the levels
achieved during the year ended December 31, 2011,


(ii)     no Major Vendor or Major Customer has terminated its relationship with
the Company, nor has the Company nor either Selling Shareholder received any
notice nor has reason to believe that any Major Vendor or Major Customer intends
to do so, and


(iii)     neither the Company nor either Selling Shareholder, nor any of their
respective Affiliates, is involved in any claim, dispute or controversy with any
Major Vendor or any Major Customer involving an amount in excess of $25,000
individually or $100,000 in the aggregate.


4.21    NO BROKERS OR FINDERS


Neither the Company nor any of its Representatives has incurred any Liability
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement or any Ancillary Agreement based upon
arrangements made by or on behalf of the Company, Selling Shareholders or any of
their respective Affiliates.


4.22    RELATED PARTY TRANSACTIONS



39
11671355.13

--------------------------------------------------------------------------------



Except as set forth on Schedule 4.22, no Related Party or, to the Knowledge of
the Company or either Selling Shareholder, any Family Member of any such Related
Party,


(a)    is currently a party to any Contract, commitment or transaction with the
Company that is in effect as of the Closing Date (the “Related Party
Agreements”) or


(b)     has (or has had during the past three (3) years) any interest in any
property used by the Company. As of the Closing Date, all of the Related Party
Agreements (except those marked with an asterisk set forth on Schedule 4.22)
shall be properly terminated, and the Company shall have no Liability
thereunder.


4.23    BANK ACCOUNTS
 
Schedule 4.23 sets forth a true and complete list of


(a)     the name and address of each bank with which the Company has an account
or safe deposit box,


(b)    the name of each Person authorized to draw thereon or have access thereto
and
(c)     the account number for each bank account of the Company.


4.24    INSURANCE


(a)    Schedule 4.24 sets forth a true and complete list of all insurance
policies to which the Company is a party, named insured or otherwise the
beneficiary of coverage, or under which the Company or any director or officer
of the Company is or has been a party, an insured or otherwise the beneficiary
of coverage. A true and complete copy of each such policy has been delivered or
made available to Buyer. With respect to each such policy:


(i)     such policy is valid and enforceable and in full force and effect,


(ii)     the Company has paid all premiums due and has otherwise performed all
of its obligations under such policy,


(iii)     there is no breach or default by the Company, and to the Knowledge of
the Company, no event has occurred that, with notice or the lapse of time, would
constitute a breach or default or permit termination, modification or
acceleration under the policy and the execution of this Agreement or the
Ancillary Agreements and


(iv)     no party to the policy has repudiated any provision thereof. No notice
of cancellation or termination or non-renewal has been received by the Company
with respect to any such policy.


(b)    During the last three (3) years, the Company has not been refused any
insurance with respect to its business or its assets, nor has coverage been
limited by any insurance carrier to which the Company has applied for insurance
or with which the

40
11671355.13

--------------------------------------------------------------------------------



Company has carried insurance. To the Knowledge of the Company, no event
relating to the Company has occurred that could reasonably be expected to result
in a retroactive upward adjustment in premiums under any of the insurance
policies set forth on Schedule 4.24. The Company has no self-insured or
co-insurance programs.


4.25    PRODUCT LIABILITY


(a)    During the last three (3) years, none of the products sold by the Company
has been the subject of any replacement or recall campaign by the Company, and
no such campaign is currently being conducted by the Company or is required to
be conducted by any Governmental Body. In connection with the conduct of the
Business during the past three (3) years, except as set forth on Schedule 4.25,
no claims alleging bodily injury or property damage as a result of any defect in
the design, manufacture or servicing of any product, or the breach of any duty
to warn, test, inspect or instruct of dangers therein, have been received by the
Company or, to the Knowledge of the Company, have been threatened against the
Company.


(b)    Except for warranties


(i)     implied or imposed by applicable Law,


(ii)     contained in the Company’s standard terms and conditions of sale (a
true, accurate and complete copy of which has been made available to Buyer),


(iii)     expressly provided in a Material Contract, or


(iv)     offered in connection with the sale of a product by the Company in the
Ordinary Course of Business that is on the same terms provided to the Company by
the original manufacturer of such product, the Company has not given a warranty
in respect of products or services supplied, manufactured, sold, leased or
delivered by it in connection with the conduct of the Business.


4.26    DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES
 
(a)    The representations and warranties by the Company, Selling Shareholders
and the Trusts expressly and specifically set forth in Article 4 and Article 5
and the Schedules constitute the sole and exclusive representations, warranties
and statements of any kind of the Company, Selling Shareholders or the Trusts to
Buyer in connection with the Transactions. BUYER SPECIFICALLY ACKNOWLEDGES AND
AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
SELLING SHAREHOLDERS SET FORTH IN THIS AGREEMENT AND THE SCHEDULES ATTACHED
HERETO, NONE OF SELLING SHAREHOLDERS, THE COMPANY OR ANY OTHER PERSON
(INCLUDING, ANY AFFILIATE, MANAGER, OFFICER, EMPLOYEE, SHAREHOLDER, AGENT OR
REPRESENTATIVE OF ANY OF THE FOREGOING, WHETHER IN ANY INDIVIDUAL, CORPORATE OR
ANY OTHER CAPACITY) IS MAKING, AND BUYER IS NOT RELYING ON, ANY REPRESENTATIONS,
WARRANTIES OR OTHER STATEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING ANY OF

41
11671355.13

--------------------------------------------------------------------------------



SELLING SHAREHOLDERS, THE COMPANY, THE BUSINESS OF THE COMPANY, THIS AGREEMENT
OR THE TRANSACTIONS.


(b)    In connection with the investigation by Buyer of the Company and the
Business, Buyer has received from the Company or Selling Shareholders
projections, forward-looking statements and other forecasts and business plan
information. Buyer acknowledges that there are uncertainties inherent in
attempting to make estimates, projections and other forecasts and plans, that it
is familiar with such uncertainties and that it shall have no claim against any
Person with respect thereto, regardless of the legal theory under which such
liability or obligation may be sought to be imposed, whether sounding in
contract or tort, or whether at law or in equity or otherwise. Neither the
Company, the Selling Shareholders or the Trusts makes any representations or
warranties regarding the probable success or future profitability of the Company
or the Business.


5.    REPRESENTATIONS AND WARRANTIES OF SELLING SHAREHOLDERS AND THE TRUSTS


Each Selling Shareholder and each of the Trusts represents and warrants to Buyer
as follows:


5.1    AUTHORITY


Each Selling Shareholder and each of the Trusts has the right, power, authority
and capacity to execute and deliver this Agreement and to perform their
respective obligations hereunder. Upon execution and delivery by all parties
hereto, this Agreement will constitute his, her or its, as applicable, legal,
valid and binding obligation, enforceable against each Selling Shareholder and
each of the Trusts in accordance with its terms.


5.2    NO CONFLICT


Except as set forth on Schedule 5.2, neither the execution and delivery by
Selling Shareholders or the Trusts of this Agreement nor the consummation or
performance by any of them of any of the Transactions to which they are a party
will, directly or indirectly (with or without notice or lapse of time), result
in the creation or imposition of any Encumbrance on the Shares or give any
Person the right to prevent, delay or otherwise interfere with any of the
Transactions to which they are a party pursuant to:


(a)     any Law or Order to which he, she or it, as applicable, or any of the
Shares owned by their respective Trust, is subject; or


(b)     any Contract to which he, she or it is a party or by which he, she or
it, or any of the Shares owned by their respective Trust, may be bound.


5.3    CONSENTS


Except as set forth on Schedule 5.3, none of the Selling Shareholders or the
Trusts is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
any Ancillary Agreement to which they are a party or the consummation or
performance by them of any of the Transactions to which they are a party.

42
11671355.13

--------------------------------------------------------------------------------





5.4    CERTAIN PROCEEDINGS


There is no pending or, to the Knowledge either Selling Shareholder, threatened
Proceeding against or affecting him or her or their respective Trust that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with any of the Transactions to which they or their respective Trusts is a party
or from otherwise complying with the terms of this Agreement.


5.5    TITLE TO SHARES


The Trusts are the legal and beneficial owner of, and each Trust has good and
valid title to, all of the Shares owned by such Trust, as set forth on
Schedule 4.5(a), in each case free and clear of all Encumbrances.


5.6    NO BROKERS OR FINDERS


None of the Selling Shareholders or the Trusts has incurred any Liability for
brokerage or finders’ fees or agents’ commissions or other similar payment in
connection with this Agreement or any Ancillary Agreement.


5.7    DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES


(a)    The representations and warranties by Selling Shareholders and the Trusts
expressly and specifically set forth in Article 4 and Article 5 and the
Schedules constitute the sole and exclusive representations, warranties and
statements of any kind of the Selling Shareholders or the Trusts to Buyer in
connection with the Transactions. BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY, SELLING
SHAREHOLDERS AND THE TRUSTS SET FORTH IN THIS AGREEMENT AND THE SCHEDULES
ATTACHED HERETO, NONE OF SELLING SHAREHOLDERS, THE COMPANY, THE TRUSTS OR ANY
OTHER PERSON (INCLUDING, ANY AFFILIATE, MANAGER, OFFICER, EMPLOYEE, SHAREHOLDER,
AGENT OR REPRESENTATIVE OF ANY OF THE FOREGOING, WHETHER IN ANY INDIVIDUAL,
CORPORATE OR ANY OTHER CAPACITY) IS MAKING, AND BUYER IS NOT RELYING ON, ANY
REPRESENTATIONS, WARRANTIES OR OTHER STATEMENTS OF ANY KIND WHATSOEVER, WHETHER
ORAL OR WRITTEN, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER
CONCERNING ANY OF SELLING SHAREHOLDERS, THE COMPANY, THE TRUSTS, THE BUSINESS OF
THE COMPANY, THIS AGREEMENT OR THE TRANSACTIONS.


(b)    In connection with the investigation by Buyer of the Company and the
Business, Buyer has received from the Company or Selling Shareholders
projections, forward-looking statements and other forecasts and business plan
information. Buyer acknowledges that there are uncertainties inherent in
attempting to make estimates, projections and other forecasts and plans, that it
is familiar with such uncertainties and that it shall have no claim against any
Person with respect thereto, regardless of the legal theory under which such
liability or obligation may be sought to be imposed, whether sounding in

43
11671355.13

--------------------------------------------------------------------------------



contract or tort, or whether at law or in equity or otherwise. Neither the
Company, the Selling Shareholders or the Trusts makes any representations or
warranties regarding the probable success or future profitability of the Company
or the Business.


6.    REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Selling Shareholders as follows:


6.1    ORGANIZATION AND GOOD STANDING


Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Ohio.


6.2    AUTHORITY


Buyer has all corporate right, power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. Buyer has duly executed and
delivered this Agreement. Upon execution and delivery by all parties hereto,
this Agreement will constitute the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as may be limited
by the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors and/or general
equitable principles.


6.3    NO CONFLICT


Neither the execution and delivery by Buyer of this Agreement nor the
consummation or performance of any of the Transactions to which it is a party
will, directly or indirectly (with or without notice or lapse of time), give any
Person the right to prevent, delay or otherwise interfere with any of the
Transactions pursuant to:


(a)     any provision of Buyer’s Organizational Documents;


(b)     any resolution adopted by the board of directors of Buyer;


(c)    any Law or Order to which Buyer may be subject; or


(d)     any Contract to which Buyer is a party or by which Buyer or any of its
assets may be bound.


6.4    CONSENTS


Buyer is not and will not be required to give notice to or obtain any Consent
from any Person or Governmental Body in connection with the execution and
delivery by Buyer of this Agreement or the consummation or performance by Buyer
of any of the Transactions to which it is a party.


6.5    INVESTMENT INTENT


Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

44
11671355.13

--------------------------------------------------------------------------------





6.6    CERTAIN PROCEEDINGS


There is no pending or, to the Knowledge of Buyer, threatened Proceeding against
or affecting Buyer or any of its assets that may reasonably be expected to have
the effect of preventing, delaying, making illegal or otherwise interfering with
any of the Transactions.


6.7    NO BROKERS OR FINDERS


Neither Buyer nor any of its Representatives has incurred any Liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with this Agreement or any Ancillary
Agreement.


6.8    SERVICE CREDIT UNDER BUYER 401(K) PLAN


Buyer sponsors an Employee Pension Benefit Plan that is qualified under Section
401(a) of the Code with a qualified cash-or-deferred arrangement under Section
401(k) of the Code (the “Buyer 401(k) Plan”). The only period of employment or
service required under the Buyer 401(k) Plan is for purposes of becoming
eligible to participate in the Buyer 401(k) Plan.


6.9    DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES


(a)    The representations and warranties by Buyer expressly and specifically
set forth in Article 6 and the Schedules constitute the sole and exclusive
representations, warranties and statements of any kind of Buyer to the Selling
Shareholders or the Trusts in connection with the Transactions. THE SELLING
SHAREHOLDERS AND THE TRUSTS SPECIFICALLY ACKNOWLEDGE AND AGREE THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN THIS AGREEMENT, NEITHER
BUYER NOR ANY OTHER PERSON (INCLUDING, ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, SHAREHOLDER, AGENT OR REPRESENTATIVE OF BUYER, WHETHER IN ANY
INDIVIDUAL, CORPORATE OR ANY OTHER CAPACITY) IS MAKING, AND NEITHER SELLING
SHAREHOLDERS NOR THE TRUSTS ARE RELYING ON, ANY REPRESENTATIONS, WARRANTIES OR
OTHER STATEMENTS OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, AS TO ANY MATTER CONCERNING ANY OF BUYER, THE
COMPANY, THE BUSINESS OF THE COMPANY, THIS AGREEMENT OR THE TRANSACTIONS.


(b)    In connection with the Transactions, Selling Shareholders and the Trusts
may have received from Buyer or its Representatives forward-looking statements
and other forecasts and business plan information. Selling Shareholders and the
Trusts acknowledged that there are uncertainties inherent in attempting to make
forecasts and plans, that they are familiar with such uncertainties and that
they shall have no claim against any Person with respect thereto, regardless of
the legal theory under which such liability or obligation may be sought to be
imposed, whether sounding in contract or tort, or whether at law or in equity or
otherwise. Buyer makes no representations or warranties regarding the probably
success or future profitability of the Company or the Business.



45
11671355.13

--------------------------------------------------------------------------------





7.    CERTAIN COVENANTS


7.1    IMMATERIAL CONSENTS


Buyer acknowledges that


(a)     the Consents to the Transactions set forth on Schedule 7.1
(collectively, the “Immaterial Consents”) are not required for the consummation
of the Transactions and


(b)     none of the Company, the Trusts or Selling Shareholders shall have any
liability whatsoever to Buyer (and that Buyer shall not be entitled to assert
any claims) to the extent arising out of or relating to the failure to obtain
any such Immaterial Consents or because of the violation, breach, default,
acceleration, termination or cancellation of any Contract or Permit as a result
thereof. Buyer further agrees that no representation, warranty or covenant of
the Company, the Trusts or Selling Shareholders contained herein shall be
breached or deemed breached solely as a result of the failure to obtain any such
Immaterial Consent or solely as a result of any such violation, breach, default,
acceleration, termination or cancellation or any claim, action, suit, proceeding
or investigation commenced or threatened by or on behalf of any Person arising
out of or relating to the failure to obtain any such Immaterial Consent or any
such violation, breach, default, acceleration, termination or cancellation.


7.2    CERTAIN D&O MATTERS


(a)    Each of Buyer and the Company agrees that all rights of the individuals
who on or prior to the Closing Date were shareholders, officers or employees of
the Company (collectively, the “Indemnitees”) to indemnification (including the
advancement of fees and expenses) and exculpation from liabilities for acts or
omissions occurring prior to the Closing Date as provided in the respective
Organizational Documents of the Company as in effect on the Effective Date, or
as required by any Law, shall survive the Closing and shall continue in full
force and effect in accordance with their terms. Such rights shall not be
amended, or otherwise modified in any manner that would adversely affect the
rights of the Indemnitees, unless such modification is required by any Law.


(b)    The provisions of this Section 7.2:


(i)     are intended to be for the benefit of, and shall be enforceable by, each
Indemnitee, his or her heirs and his or her representatives; and


(ii)     are in addition to, and not in substitution for, any other rights to
indemnification or contribution that any such person may have by Contract or
otherwise. The obligations of the Company and Buyer under this Section 7.2 shall
not be terminated or modified in such a manner as to adversely affect any
Indemnitee to whom this Section 7.2 applies without the consent of the affected
Indemnitee (it being expressly agreed that the Indemnitees to whom this
Section 7.2 applies shall be third party beneficiaries of this Section 7.2).



46
11671355.13

--------------------------------------------------------------------------------



8.    OTHER COVENANTS AND AGREEMENTS


8.1    TAX MATTERS


(a)    Tax Indemnification. Selling Shareholders shall jointly and severally
indemnify, defend, save and hold harmless Buyer from any Damages attributable to


(i)     all Taxes (including any Taxes under Section 1374 of the Code, or
similar provisions of state or local Law and any Taxes under Section 409A of the
Code) (or the nonpayment thereof) of the Company for the Pre-Closing Tax Period;


(ii)     all Taxes payable by Selling Shareholders arising from the joint
338(h)(10) Election;


(iii)     all Taxes of any member of an affiliated, consolidated, combined or
unitary group of which the Company (or any predecessor or current or former
Affiliate of any of the foregoing) is or was a member on or prior to the Closing
Date, including pursuant to Treasury Regulation Section 1.1502-6 (or any
analogous provision of state, local or foreign Tax Law),


(iv)     any and all Taxes of any Person (other than the Company) imposed on the
Company as a transferee or successor, by contract or pursuant to any Law, which
Taxes relate to an event or transaction occurring on or before the Closing, and


(v)     any and all Straddle Tax Period Taxes allocable to Company for the
Pre-Closing Tax Period to the extent any such Taxes have not already been paid
in full, accrued on the Financial Statements or otherwise reflected in the
calculation of Estimated Net Working Capital.


(b)    Straddle Tax Period. In the case of any Straddle Tax Period, the amount
of any Taxes based on or measured by income or receipts of the Company for the
Pre-Closing Tax Period shall be determined


(i)     in accordance with the joint 338(h)(10) Election, or


(ii)     based on an interim closing of the books as of the close of business on
the Closing Date and the amount of other Taxes of the Company for a Straddle Tax
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the taxable period ending on (and
including) the Closing Date and the denominator of which is the number of days
in such Straddle Tax Period.


(c)    Responsibility for Filing Tax Returns.


(i)    Selling Shareholders, at their expense, shall prepare or cause to be
prepared and file or cause to be filed, the state and federal income Tax Returns
of

47
11671355.13

--------------------------------------------------------------------------------



the Company for the taxable periods ending on or before the Closing Date. To the
extent permitted by Law, each such Tax Return shall be prepared on a basis
consistent with the prior Tax Returns of the Company. Selling Shareholders shall
include any income, gain, loss, deduction or other tax items (including income
or gain arising from the 338(h)(10) Election) for such periods on their Tax
Returns in a manner consistent with the Schedule K-1s furnished by the Company
to Selling Shareholders for such periods. Selling Shareholders shall provide a
copy of any Tax Returns they prepare (or cause to be prepared) to Buyer at least
forty-five (45) days before such Tax Returns are due, taking into consideration
extensions of time to file, for the review and approval by Buyer, which review
and approval shall not be unreasonably withheld, conditioned or delayed. Subject
to Section 8.1(c)(iii) below, Selling Shareholders and Buyer shall attempt in
good faith to resolve any disagreements regarding such Tax Returns prior to the
due date for filing.


(ii)    Buyer, at its expense, shall prepare all Tax Returns of the Company,
other than those referred to in Section 8.1(c)(i), for any taxable period that
begins on or before the Closing Date and ends after the Closing Date. To the
extent permitted by Law, each such Tax Return shall be prepared on a basis
consistent with the prior Tax Returns of the Company. Buyer shall provide a copy
of any Tax Returns it prepares (or causes to be prepared) to Selling
Shareholders at least forty-five (45) days before such Tax Returns are due,
taking into consideration extensions of time to file, for the review and
approval by Selling Shareholders, which review and approval shall not be
unreasonably withheld, conditioned or delayed. Subject to Section 8.1(c)(iii)
below, Buyer and Selling Shareholders shall attempt in good faith to resolve any
disagreements regarding such Tax Returns prior to the due date for filing.


(iii)    In the event that Selling Shareholders and Buyer are unable to resolve
any dispute with respect to Tax Returns described in Section 8.1(c)(i) or
Section 8.1(c)(ii) at least twenty (20) days prior to the due date for filing,
such dispute shall be resolved by the Independent Accounting Firm (A) using
procedures similar to those described in Section 2.5(d), which resolution shall
be binding on the parties, and (B) in sufficient time to file such Tax Returns
by the due date for filing.


(d)    Cooperation on Tax Matters.


(i)    Buyer and Selling Shareholders shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns pursuant to this Section 8.1 and any audit, litigation or other
proceeding with respect to Taxes relating to a period of time prior to the
Closing Date. Such cooperation shall include the retention and (upon the other
party’s request) the provision of records and information that are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis, at a reasonable cost to requesting
party, to provide additional information and explanation of any material
provided hereunder. The Company agrees to

48
11671355.13

--------------------------------------------------------------------------------



(A)     retain all books and records with respect to Tax matters pertinent to
the Company relating to any taxable period beginning before the Closing Date
until the expiration of the statute of limitations (and, to the extent notified
by Buyer, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and
(B)     give the other party reasonable written notice prior to destroying or
discarding any such books and records and, if the other party so requests, shall
allow the other party to take possession of such books and records.
(ii)    Buyer, the Company and Selling Shareholders further agree, upon request,
to use their best efforts to obtain any certificate or other document from any
Governmental Body or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the Transactions contemplated hereby).
(e)    Certain Tax Information. Buyer and Selling Shareholders agree, upon
request, to promptly provide the other party with all information that either
Party may be required to report pursuant to Section 6043 or Section 6043A of the
Code, or Treasury Regulations promulgated thereunder.


(f)    Tax Sharing Agreements. All tax-sharing agreements or similar agreements
with respect to or involving the Company shall be terminated as of the Closing
Date and, after the Closing Date, the Company shall not be bound thereby or have
any Liability thereunder.


(g)    Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with the consummation of the Transactions, if any, shall be borne
fifty percent (50%) by Selling Shareholders and fifty percent (50%) by Buyer.


(h)    S Corporation Status. Selling Shareholders have not taken any action on
or prior to the Closing that would cause the Company to no longer be treated as
an S corporation for federal, state and local Tax purposes.


(i)    Payments in Respect of Phantom Shares and Severance. Notwithstanding any
other provision of this Agreement, to the extent provided by Law, the Company
for the period on and before the Closing Date shall be entitled to any and all
Tax deductions on its final S-corporation return for the period ending on the
Closing Date made in respect of


(A)     the Company’s payments of all amounts payable under the Phantom Share
Agreements and the Phantom Share Surrender Agreements and


(B)     any severance amounts for former employees accrued as a liability
reflected in the calculation of Estimated Net Working Capital.



49
11671355.13

--------------------------------------------------------------------------------



8.2    EMPLOYMENT AND EMPLOYEE BENEFITS


(a)    Buyer shall cause the Company, for a period of not less than one hundred
eighty (180) days after the Closing Date,


(i)     to continue the employment of all or substantially all of the persons
actively employed by the Company as of the Closing Date (collectively, the
“Continuing Employees”) with wages and salary consistent with the wages and
salary provided by the Company on the Effective Date and


(ii)     not to effectuate any “plant closing” or “mass layoff” with respect to
“affected employees” of any Company or its “business enterprises,” as each such
term is defined in the WARN Act. Notwithstanding the foregoing, Buyer may
terminate any Continuing Employee’s employment at any time during such one
hundred eighty (180) day period for Cause.


(b)    From the Closing Date until December 31, 2012, Buyer will use Reasonable
Best Efforts to maintain the Company Plans (other than any Company 401(k) Plan,
which will be terminated no later than the day prior to the Closing Date in
accordance with the terms of this Agreement). In the event Buyer terminates any
Company Plan (other than the Company 401(k) Plan) prior to December 31, 2013,
Buyer will cause the Buyer Plan in which Continuing Employees are eligible to
participate to waive all limitations as to pre-existing conditions, exclusions
and waiting periods with respect to participation in and the coverage
requirements applicable to the Continuing Employees and their covered dependents
under such Buyer Plan (except to the extent that such conditions, exclusions or
waiting periods would apply under such Company Plan). In connection with the
Continuing Employees’ participation in any employee benefit plan, program or
arrangement maintained by Buyer or any of its Affiliates providing compensation
for vacation, sick time and other paid time off, Buyer shall cause the
Continuing Employees to receive credit for all periods of employment or service
with the Company (including service with predecessor employers, where such
credit was provided by the Company) prior to January 1, 2013 for purposes of
determining the levels of vacation time, sick time and other paid time off up to
the limits for which service credit may be given under the terms of the
applicable employee benefit plan, program or arrangement in which such
Continuing Employees participate, to the extent such credit does not result in a
duplication of benefits. Buyer shall also: (x) cause the Company to provide the
vacation time and sick leave benefits due and accrued to the Continuing
Employees as of the Closing Date; and (y) assume any Liability for workers
compensation or other claims by Continuing Employees relating to employment by
the Company. Notwithstanding the foregoing provisions, in no event shall
Continuing Employees receive credit for any period of employment or service with
the Company (including service with any predecessor employer) under any Employee
Pension Benefit Plan maintained by Buyer or any of its Affiliates.


(c)    Buyer shall cause the Company to remain solely responsible for all
Liabilities in connection with claims made by or on behalf of Continuing
Employees in respect of any severance, bonus, or other employee or executive
incentive program, agreement or commitment that provides benefits or
compensation to, or for the benefit of, any Continuing Employee, including
bonuses and other severance benefits, in the case of

50
11671355.13

--------------------------------------------------------------------------------



each of the foregoing, in each case solely to the extent expressly set forth on
Schedule 8.2(c).


(d)    The Company and Buyer agree, and specify in accordance with
§1.409A-1(h)(4) of the U.S. Treasury Regulations, that none of the individuals
who were party to a Phantom Share Award Agreement prior to the Closing Date
shall be treated as having experienced a separation from service for purposes of
§1.409A-1(h) of the U.S. Treasury Regulations.


(e)    Prior to the Closing Date, Selling Shareholders shall, and shall cause
the Company to, take all actions necessary to terminate each Employee Pension
Benefit Plan of the Company, including any 401(k) Plan of the Company. The
effective date of the termination of each such Employee Pension Benefit Plan
shall be no later than the day prior to the Closing Date and shall be evidenced
by delivery to Buyer of the resolutions and other documents contemplated by
Section 3.2(a)(iii) of this Agreement. As soon as practicable following the
Closing, the Company, at Selling Shareholders’ expense (which expense will not
exceed


(i)     $25,000 for attorneys’ fee without the prior written consent of Selling
Shareholders (which consent will not be unreasonably withheld) and


(ii)     a maximum of $50,000 for attorneys’ fees), will prepare and file with
the IRS an Application for Determination for Terminating Plan on Form 5310 and,
if necessary in the reasonable opinion of Buyer’s counsel, a submission to the
IRS under the Voluntary Correction with the Internal Revenue Service Approval
Program of the Employee Plan Compliance Resolution System with respect to any
401(k) Plan of the Company, and prepare and file all other information required
to be submitted in connection therewith, in accordance with applicable IRS
requirements, including requirements concerning Notices to Interested Parties.
The Company will provide Selling Shareholders with a reasonable opportunity to
review the filings before making such filings. The Company will cause proper
administration of such 401(k) Plan or Plans, as the case may be, to continue
during the pendency of the IRS determination request, and will take all such
other actions as may be reasonably necessary to obtain a favorable determination
letter from the IRS. Upon receipt of a favorable determination letter, the
Company will oversee termination distributions from such 401(k) Plan or Plans,
as the case may be, in accordance with the terms of such 401(k) Plan or Plans,
as the case may be. Selling Shareholders will provide such cooperation and
assistance to Buyer as Buyer may reasonably request with respect to foregoing
matters. The Company will perform its obligations pursuant to this
Section 8.2(e) at Selling Shareholders’ sole cost and expense, subject to the
limitations on attorney’s fees set forth in this Section 8.2(e).


(f)    After the Company has received a favorable determination letter from the
IRS on Form 5310 filed in accordance with Section 8.2(e) above, Buyer will cause
the Buyer 401(k) Plan to be amended to permit the Buyer 401(k) Plan to accept
the rollover of an asset consisting of a loan to a participant in any 401(k)
Plan of the Company, but only if such participant is a Continuing Employee and
the loan is not the only asset rolled over to the Buyer 401(k) Plan by such
Continuing Employee.



51
11671355.13

--------------------------------------------------------------------------------



8.3    SECTION 338(H)(10) ELECTION


Selling Shareholders shall join with Buyer in making an election under
Section 338(h)(10) of the Code (and any corresponding election under state,
local, and foreign Tax Law) with respect to the purchase and sale of the Shares
hereunder (collectively, the “338(h)(10) Election”). In furtherance of the
preceding sentence, Selling Shareholders shall execute and deliver to Buyer such
documents or forms as Buyer shall reasonably request or as are required by
applicable Law to effect the 338(h)(10) Election. Selling Shareholders shall
include any income, gain, loss, deduction, or other Tax item resulting from
the 338(h)(10) Election on their Tax Returns to the extent required by
applicable Law, and shall take no position inconsistent with treating the
purchase by Buyer of the Shares as a transaction to which Section 338(h)(10)
applies. The consideration paid for the Shares hereunder and the Liabilities (to
the extent included in amount realized for federal Income Tax purposes) of the
Company shall be allocated among the assets of the Company in accordance with
their fair market values determined using the methodology set forth on
Schedule 8.3 (the “Allocation Schedule”) and Section 338 of the Code. Buyer,
Selling Shareholders and each of their Affiliates shall file all Tax Returns in
a manner consistent with such Allocation Schedule, and none of the parties will
voluntarily take any position inconsistent with the Allocation Schedule in any
inquiry, assessment, Proceeding or other similar event relating to Taxes.


8.4    NON-COMPETITION; NON-SOLICITATION


(a)    For a period of five (5) years commencing on the Closing Date (the
“Restricted Period”), each Selling Shareholder will not, directly or indirectly:
(i)     enter into, be employed by, engage in, consult, manage or otherwise
participate in the operation of any business which competes with any aspect of
the Business (as conducted by Buyer or the Company) within the Restricted
Territory;
(ii)     solicit customers, business, patronage or orders for, or sell, any
products or services in competition with, or for any business that competes with
any aspect of the Business (as conducted by Buyer or the Company) within the
Restricted Territory;
(iii)     divert, entice or otherwise take away any customers, business,
patronage or orders of Buyer or the Company, or attempt to do so; or
(iv)     promote or assist, financially or otherwise, any person engaged in any
business that competes with any aspect of the Business (as conducted by Buyer or
the Company) within the Restricted Territory. Nothing contained in this
Section 8.4 will prohibit any of the Selling Shareholders or their Affiliates
from acquiring or holding at any one time a passive investment of less than five
percent (5%), in the aggregate, of the outstanding shares of capital stock of
any publicly traded corporation that may compete with Buyer or the Company
within the Restricted Territory. For purposes of this Section 8.4, Buyer and the
Company will also include any Affiliate of Buyer or the Company.
(b)    Notwithstanding anything to the contrary contained herein, if Richard J.
Schultz’s employment with the Company or Buyer (or any Affiliate of Buyer) is
terminated for any reason during the Restricted Period, Richard J. Schultz will
be permitted to speak at

52
11671355.13

--------------------------------------------------------------------------------



industry or education events during the Restricted Period so long as such
speaking engagements do not otherwise violate this Section 8.4 or otherwise
disparage the Buyer, the Company or their respective Affiliates, businesses or
employees.
(c)    Other than in connection with the performance of employment duties for
the Company or Buyer (or any Affiliate of Buyer), each Selling Shareholder will
not, directly or indirectly, at any time during the Restricted Period, solicit
or induce or attempt to solicit or induce any employee, sales representative,
agent or consultant of Buyer or the Company, or any of their respective
Affiliates, to terminate their employment, representation or other association
with Buyer or the Company, or their respective Affiliates, without obtaining
written consent of Buyer prior to such solicitation or inducement.
(d)    During the Restricted Period, each Selling Shareholder will keep in
strict confidence, and will not, directly or indirectly, at any time,
(i)     disclose, divulge or make accessible to any Person any confidential
information, without the prior written consent of Buyer, unless and except to
the extent that such disclosure is necessary in the performance of employment
duties for Buyer or the Company or as required by any subpoena or other legal
process, or
(ii)     use any confidential information for such Person’s own account, for the
account of any other Person or to the detriment of Buyer or the Company, or
their respective Affiliates, without the prior written consent of Buyer. Upon
Buyer’s request, such Selling Shareholder will deliver, or cause to be
delivered, to Buyer all tangible embodiments relating to such confidential
information that such Person possesses or has under his, her or its control.
(e)    Each Selling Shareholder acknowledges that
(i)     his or her obligations under this Section 8.4 are reasonable in the
context of the nature of the Business and the competitive injuries likely to be
sustained by Buyer and the Company if he or she were to violate such
obligations,
(ii)     the covenants in this Section 8.4 are adequately supported by
consideration from Buyer for the benefit of the Business after the Closing Date
and
(iii)     the foregoing makes it necessary and reasonable for the protection of
the Business that he or she not compete with Buyer and the Company for the
Restricted Period contained herein. Accordingly, each Selling Shareholder
acknowledges and agrees that the remedy at law available to Buyer and the
Company for breach of such Selling Shareholder’s obligations under this
Section 8.4 would be inadequate; therefore, in addition to any other rights or
remedies that Buyer may have at law or in equity, temporary and permanent
injunctive relief may be granted in any Proceeding which may be brought to
enforce any provision contained in this Section 8.4 without the necessity of
proof of actual damage. If it is judicially determined that any Selling
Shareholder has violated this Section 8.4, then the period applicable to each
obligation that such Person has been determined to have violated will
automatically be extended by a period of time equal in length to the period
during which such violation or violations occurred.

53
11671355.13

--------------------------------------------------------------------------------



(f)    The obligations and restrictions set forth in this Section 8.4 are in
addition to the provisions of any employment or other agreement of each Selling
Shareholder that may be entered into from time to time and addresses the same or
similar subject matter covered by this Section 8.4; provided, however, that the
periods of such obligations and restrictions in all such agreements may run
concurrently.


8.5    RELEASE


Effective as of the Closing, each of the Trusts and each Selling Shareholder, on
behalf of himself or herself, his or her respective Representatives and
Affiliates and their respective successors and assigns (each a “Releasor”),
hereby releases, waives and forever discharges, to the fullest extent permitted
by Law, the Company and its officers and employees (each, a “Releasee”) of, from
and against any and all rights, claims and causes of action which such Releasor
ever had, now has or may have on or by reason of any matter, cause or thing
whatsoever occurring prior to the Closing Date, except with respect to or in
connection with


(a)     matters which the Trusts or the Selling Shareholders are entitled to
indemnification or advancement of expenses in accordance with this Agreement and
as a matter of Law,


(b)     obligations of the Company under this Agreement or any Ancillary
Agreement or other document or instrument executed and delivered by each such
Releasee pursuant to this Agreement and


(c)     accrued but unpaid salary and benefits in the ordinary course of
employment.


9.    INDEMNIFICATION


9.1    SURVIVAL


The representations and warranties in this Agreement (including the Schedules)
and related indemnification obligations shall survive the Closing and continue
in full force and effect until the 18 month anniversary of the Closing Date and
shall be of no further force and effect thereafter, except that: (a) the
representations and warranties set forth in Sections 4.1 (Organization and Good
Standing), 4.2 (Authority), 4.3(a) (No Conflict), 4.5 (Capitalization), 4.10
(Employee Benefits), 4.21 (No Brokers or Finders), 5.1 (Authority), 5.2 (No
Conflict), 5.3 (Consents), 5.5 (Title to Shares), 5.6 (No Brokers or Finders),
6.1 (Organization and Good Standing), 6.2 (Authority), 6.3 (No Conflict), 6.4
(Consents) and 6.8 (No Brokers or Finders) shall survive the Closing
indefinitely (the representations and warranties included in the foregoing
subsection (a) are, collectively, the “Fundamental Representations”); (b) the
representations and warranties set forth in 4.9 (Taxes) and 4.15 (Environmental
Matters) shall survive the Closing for the applicable limitation period imposed
by Law, as extended, plus a period of thirty (30) days, and (c) any pending
claims for which a notice has been given in accordance with Section 9.6 prior to
the expiration of the relevant survival period may continue to be asserted and
indemnified against until finally resolved. All of the covenants and agreements
of Selling Shareholders, the Trusts, the Company and Buyer shall survive after
the Closing Date in accordance with their respective terms.



54
11671355.13

--------------------------------------------------------------------------------



9.2
INDEMNIFICATION AND PAYMENT OF DAMAGES BY THE COMPANY, SELLING SHAREHOLDERS AND
THE TRUSTS



(a)    Subject to the limitations set forth in this Article 9, (x) prior to the
Closing, the Company shall, and (y) after the Closing, Selling Shareholders and
the Trusts shall, jointly and severally, indemnify and hold harmless Buyer and
its Representatives and their respective Affiliates (including the Company after
the Closing) (collectively, the “Buyer Indemnified Persons”) from and against,
and shall pay to Buyer Indemnified Persons the amount of, any loss, Liability,
claim, damage or expense, including costs of reasonable attorneys’ fees
(collectively, “Damages”), based upon or arising out of, directly or indirectly,
or in connection with:


(i)    any breach of any of the representations and warranties made in
Section 4;


(ii)    any breach of the Company’s covenants, agreements or obligations in this
Agreement;


(iii)    the Phantom Share Award Agreements or the Terminated Phantom Share
Award Agreements; and


(iv)    (A) any Funded Indebtedness of the Company that is not satisfied or paid
in full in connection with the Closing (other than those obligations set forth
on Schedule 3.1(a)(xii)) and (B) the termination or release of any Encumbrance
(other than any Permitted Encumbrance) on any property or asset of the Company
that is not terminated or released prior to or on the Closing Date.


(b)    Subject to the limitations set forth in this Article 9, the Selling
Shareholders and the Trusts shall, jointly and severally, indemnify and hold
harmless the Buyer Indemnified Persons from and against, and shall pay to Buyer
Indemnified Persons the amount of, any Damages based upon or arising out of,
directly or indirectly, or in connection with:


(i)    any breach of any of the representations and warranties made in
Section 5; and


(ii)    any breach of their respective covenants, agreements or obligations in
this Agreement.


9.3    INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER


Subject to the limitations set forth in Section 9, Buyer shall indemnify and
hold harmless Selling Shareholders, the Trusts and their respective
Representatives and Affiliates (which shall not include the Company after the
Closing) (collectively, the “Seller Indemnified Persons”), and shall pay to the
Seller Indemnified Persons the amount of, any Damages based upon or arising out
of, directly or indirectly, or in connection with:


(a)    any breach of any of the representations and warranties made in Section
6; and

55
11671355.13

--------------------------------------------------------------------------------





(b)    any breach of Buyer’s covenants, agreements or obligations in this
Agreement.


9.4    LIMITATIONS ON INDEMNIFICATION


(a)    Notwithstanding anything in this Agreement to the contrary, no claim for
indemnification under this Article 9 shall be made by any Buyer Indemnified
Person, and Selling Shareholders and the Trusts shall have no Liability to pay
any amount, for indemnification or otherwise, with respect to the matters
described in Sections 9.2(a)(i) and 9.2(b)(i) (other than with respect to the
Fundamental Representations or in respect of any breaches of Section 4.9
(Taxes), for which the following limitations will not apply) until the total of
all Damages with respect to such matters exceeds $575,000 (the “Basket”), and
then only for the amount by which such Damages exceed $380,000; provided,
however, that in no event shall the total amount paid by Selling Shareholders or
the Trusts with respect to the matters described in Sections 9.2(a)(i) and
9.2(b)(i) (other than with respect to the Fundamental Representations or in
respect of any breaches of Section 4.9 (Taxes), for which the following
limitations will not apply) exceed $7,600,000. For example purposes only, if the
aggregate amount of all Damages (as finally determined in accordance with this
Article 9) with respect to the matters described in Sections 9.2(a)(i) and
9.2(b)(i) (other than with respect to the Fundamental Representations or in
respect of any breaches of Section 4.9 (Taxes), for which such limitation will
not apply) is $600,000, then the Buyer Indemnified Persons shall be entitled to
indemnification in an amount of $220,000 pursuant to this Article 9 (i.e., the
difference between $600,000 and $380,000).


(b)    Notwithstanding anything in this Agreement to the contrary, in no event
shall the total of all Damages paid by Selling Shareholders and the Trusts with
respect to the Fundamental Representations or breaches of Section 4.9 (Taxes)
pursuant to Sections 9.2(a)(i) and 9.2(b)(i) exceed the Purchase Price.


(c)    Notwithstanding anything in this Agreement to the contrary, but subject
to the limitations set forth in Section 9.4(a), any Liability of Selling
Shareholders or the Trusts to pay any amount, for indemnification or otherwise,
to any Buyer Indemnified Person for any Damages arising from or in connection
with the matters described in Section 9.2 shall be reduced by any amounts
actually received by such Buyer Indemnified Person with respect to such Damages,
or the underlying facts, under any insurance policies (less any reasonably
documented collection costs and any premium increases directly related to the
insurance claim made by the relevant Buyer Indemnified Person as evidenced by
reasonable documentation provided by the applicable insurance carrier).


(d)    Notwithstanding anything to the contrary in this Agreement, claims for
indemnification based on allegations of fraud or intentional misrepresentation
shall not be subject to the limitations set forth in this Section 9.4.


(e)    The term “Damages” is not limited to matters asserted by third parties
against a Buyer Indemnified Person or Seller Indemnified Person, but includes
Damages incurred or sustained by the Indemnified Person in the absence of third
party claims. The term “Damages” means actual damages and, solely with respect
to matters asserted by third parties against an Indemnified Person,
consequential, special, punitive or exemplary

56
11671355.13

--------------------------------------------------------------------------------



damages. No Indemnified Person shall have any right to indemnification under
this Article 9 with respect to consequential, special, punitive or exemplary
Damages unless such Damages were incurred or sustained by third parties that
seek to recover such Damages from such Indemnified Person.


9.5    PROCEDURE FOR INDEMNIFICATION—THIRD PARTY CLAIMS


(a)    If any claim for indemnification pursuant to this Article 9 (each, a
“Third Party Claim”) is to be brought against any Person required to indemnify
an Indemnified Person pursuant to this Article 9 (each, an “Indemnifying Party,”
and collectively, the “Indemnifying Parties”), then written notice thereof (a
“Claims Notice”) shall be given by either Selling Shareholder, in the case of
and on behalf of a Seller Indemnified Person, or Buyer, in the case of and on
behalf of a Buyer Indemnified Person, to the applicable Indemnifying Party as
soon as is reasonably practicable after such Indemnified Person becomes aware of
such Third Party Claim. A Claims Notice shall describe the Third Party Claim in
reasonable detail, include copies of all material written evidence thereof and
will indicate the estimated amount (to the extent reasonably practicable) of the
Damages that have been, are being and may be sustained by such Indemnified
Person. The delay in or failure of any Indemnified Person to give a timely
Claims Notice with respect to a Third Party Claim hereunder to an Indemnifying
Party shall not adversely affect any of the other rights or remedies of the
Indemnified Person or alter or relieve the Indemnifying Party of its obligation
to indemnify the Indemnified Person hereunder to the extent such delay or
failure has not materially prejudiced the Indemnifying Party. Except as
otherwise limited by this Section 9.5, after such notice, the Indemnifying Party
shall be entitled to participate in, or by giving written notice to the
Indemnified Person, to assume the defense of any Third Party Claim at the
Indemnifying Party’s sole expense and by the Indemnifying Party’s own counsel,
and the Indemnified Person will cooperate in good faith in such defense;
provided, however, that if the Indemnifying Party is either Selling Shareholder
or either Trust, such Indemnifying Party will not have the right to defend or
direct the defense of a Third Party Claim:


(i)     that relates to a Major Customer or Major Vendor and for which the
relevant Indemnified Person has elected a joint defense pursuant to Section
9.5(d)),


(ii)     that seeks an injunction or specific performance against the
Indemnified Person;


(iii)     if the Indemnifying Party, in the reasonable judgment of the
Indemnified Person, does not have the financial resources, or may not otherwise
be able, to satisfy the amount of such Third Party Claim; or


(iv)     that may, or the Indemnifying Party’s defense or direction of the
defense thereof may, in the reasonable judgment of the Indemnified Person,
result in a Material Adverse Effect (other than claims brought solely pursuant
to clause (i) of this Section 9.5(a)), unless solely in the case of the
foregoing clauses (ii) or (iv) the Indemnifying Party agrees in writing to be
fully responsible, subject to the limitations set forth in this Article 9, for
all Damages relating to such Third Party Claim.



57
11671355.13

--------------------------------------------------------------------------------



(b)    If the Indemnifying Party assumes the defense of any Third Party Claim,
subject to this Article 9, the Indemnifying Party will have the right:


(i)     to take control of the defense and investigation of such lawsuit or
action;


(ii)     to employ and engage attorneys of its own choice to handle and defend
the same unless the named parties to such action or proceeding include both an
Indemnifying Party and the Indemnified Person and the Indemnified Person has
been advised in writing by counsel that there may be one or more legal defenses
available to such Indemnified Person that are different from or additional to
those available to the Indemnifying Party, in which event the Indemnified Person
shall be entitled, at the Indemnifying Party’s expense, to one separate counsel
that is reasonably acceptable to the Indemnified Person; and


(iii)     to compromise or settle such Third Party Claim, which compromise or
settlement shall be made


(A)     if the offer to settle such Third Party Claim without leading to
liability or the creation of a financial or other obligation on the part of the
Indemnified Person and provides for the express unconditional release of each
Indemnified Person from all Liabilities in connection with such Third Party
Claim and the Indemnifying Party desires to accept such offer, the Indemnifying
Party will give written notice to that effect to the Indemnified Person and
(x) if the Indemnified Person fails to consent to such offer within five (5)
Business Days after its receipt of such notice, the Indemnified Person may
assume the defense of such Third Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim will not exceed
the amount of such settlement offer or (y) if the Indemnified Person fails to
consent to such offer and also fails to assume the defense of such Third Party
Claim in writing within such five (5) Business Day period, the Indemnifying
Party may also compromise or settle the Third Party Claim upon the terms set
forth in such offer to settle such Third Party Claim and


(B)     if the Indemnified Person has assumed the defense of such Third Party
Claim pursuant to this Article 9, such Indemnified Person will not agree to any
settlement without the written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld, conditioned or delayed. The Indemnified
Person shall cooperate in all reasonable respects with the Indemnifying Party
and their attorneys in the investigation, trial and defense of such Third Party
Claim and any appeal arising therefrom, including making available (subject to
the Confidentiality Agreement and Section 8.5(c)) records relating to such Third
Party Claim and furnishing, without expense (other than reimbursement by the
Indemnifying Party of any actual out-of-pocket expenses) to the Indemnifying
Party, and management employees of the Indemnified Person as may be reasonably
necessary for the preparation of the defense of such Third Party Claim. The
parties shall cooperate with each other in any notifications to insurers. If the

58
11671355.13

--------------------------------------------------------------------------------



Indemnifying Party assumes the defense of any Third Party Claim, subject to this
Article 9, the Indemnifying Party will have the right to take such action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any Third Party Claim in the name and on behalf of the Indemnified
Person; provided that the Indemnified Person will have the right to participate
in the defense of any Third Party Claim with counsel selected by it, subject to
the Indemnifying Party’s right to control the defense thereof, and the fees and
disbursements of such counsel will be at the expense of the Indemnified Person.


(c)    If the Indemnifying Party elects not to compromise or defend such Third
Party Claim or fails to assume the defense of such Third Party Claim by
providing written notice to the Indemnified Person thereof within fifteen (15)
days after receipt of the Claims Notice, then such Indemnified Person may,
subject to this Article 9, pay, compromise, defend such Third Party Claim and
seek indemnification, subject to the limitations set forth in this Article 9,
for any and all Damages based upon, arising from or relating to such Third Party
Claim. If the Indemnified Person assumes the defense of the Proceeding, the
Indemnified Person will keep the Indemnifying Parties reasonably informed of the
progress of any such defense, compromise or settlement.


(d)    If the Third Party Claim is filed by or on behalf of a Major Customer or
Major Vendor, then the Indemnified Person may, upon a written notice to the
Indemnifying Party, elect to have the defense of such Third Party Claim
conducted as a joint defense and failing such election the defense of the Third
Party Claim shall otherwise be conducted by the Indemnifying Party pursuant to
Section 9.5(b). If the Indemnified Person elects to have a Third Party Claim
conducted as a joint defense,


(i)     the Indemnifying Party and the Indemnified Person shall retain one
counsel selected by the Indemnified Person to act on their mutual behalf (the
fees and expenses of which counsel shall be paid by the Indemnifying Party);


(ii)     each of the Indemnified Person and the Indemnifying Party shall be
involved in the analysis and defense of such Third Party Claim and all
negotiations and discussions with respect thereto; and


(iii)     any settlement of such Third Party Claim shall require the consent of
both the Indemnified Person and the Indemnifying Party; provided that if the
Indemnifying Party requests that the Indemnified Person consent to any
settlement or compromise offer of such Third-Party Claim that is acceptable to
the Person that brought the Third Party Claim (and such settlement or compromise
offer expressly and unconditionally releases the Indemnified Person from all
liabilities and obligations with respect to such claim, without prejudice, and
the sole relief provided is monetary damages for which Indemnifying Party is
fully responsible (with no reservation of any rights but subject to the terms,
conditions and limitations set forth in this Article 9)), and the Indemnified
Person fails to consent to such settlement or compromise offer within thirty
(30) calendar days after receipt thereof, then the Indemnifying Party’s maximum
liability for such Third Party Claim shall not exceed such settlement or
compromise offer and the attorneys’ fees and defense costs incurred as of the
date of such settlement or compromise offer.

59
11671355.13

--------------------------------------------------------------------------------





9.6    PROCEDURE FOR INDEMNIFICATION—DIRECT CLAIMS


If a claim for Damages is to be made by an Indemnified Person that does not
result from a Third Party Claim (such claim, a “Direct Claim”), the Indemnified
Person shall deliver a Claims Notice to the Indemnifying Party as soon as
reasonably practicable after the Indemnified Person becomes aware of such Direct
Claim. The delay in or failure of any Indemnified Person to give a timely Claims
Notice with respect to a Third Party Claim hereunder shall not adversely affect
any of the other rights or remedies of the Indemnified Person or alter or
relieve the Indemnifying Party of its obligation to indemnify the Indemnified
Person hereunder to the extent such delay or failure has not materially
prejudiced the Indemnifying Party. A Claims Notice shall describe the Direct
Claim in reasonable detail, include copies of all material written evidence
thereof and will indicate the estimated amount (to the extent reasonably
practicable) of the Damages that have been, are being and may be sustained by
such Indemnified Person. Within twenty (20) Business Days of the Indemnifying
Party’s receipt of a Claims Notice of a Direct Claim, such Indemnifying Party
shall notify such Indemnified Person whether such Indemnifying Party disputes
the Damages asserted in such Claims Notice. If such Indemnifying Party fails to
provide notice of such dispute within such twenty (20) Business Day period, such
Direct Claim will be conclusively deemed, without further action on the part of
any party, to be a Liability of such Indemnifying Party and such Indemnifying
Party will be obligated, subject to the limitations set forth in this Article 9,
to make payment therefor; provided that if the amount of such Liability is not
reasonably determinable, such Indemnifying Party will be obligated to make
payments therefor subject to the limitations set forth in this Article 9, as and
when the amounts of Liability are finally determined by such Indemnifying Party
or as and when such Liability is finally adjudicated by a Governmental Body. In
the case of a disputed claim, the Indemnified Person and the Indemnifying
Parties shall resolve the matter as provided in Section 10.12.


9.7    CONSTRUCTION OF REPRESENTATIONS AND WARRANTIES


For purposes of determining if a breach of any representation or warranty
contained in this Agreement has occurred in connection with a claim for
indemnification under this Article 9, each representation or warranty that
contains any materiality, Material Adverse Effect or other similar qualification
shall include, and shall be read after giving effect to, such qualification. For
purposes of determining the amount of any Damages for which any Buyer
Indemnified Person may be entitled to indemnification under this Article 9, each
representation or warranty contained in this Agreement that contains any
materiality, Material Adverse Effect or other similar qualification shall be
deemed to have been given as though no such qualification was included in such
representation or warranty and each such representation or warranty shall be
read without regard, and without giving effect, to any such qualification.


9.8    EXCLUSIVE REMEDY


Except as otherwise specifically provided in this Agreement or for actions based
on allegations of actual fraud or intentional misrepresentation, the parties
acknowledge and agree that from and after the Closing, the indemnification
provisions in this Article 9 shall be the exclusive remedy of the parties with
respect to the Transactions.



60
11671355.13

--------------------------------------------------------------------------------



10.    GENERAL PROVISIONS


10.1    EXPENSES


Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the Transactions, including all fees and expenses of its Representatives.


10.2    PUBLIC ANNOUNCEMENTS


Any press release or substantially similar public announcement with respect to
this Agreement or the Transactions will not disclose the purchase price for the
Transactions on a stand-alone basis or identify either of the Selling
Shareholders or the Trusts without the prior approval of Selling Shareholders;
provided, however, that the Company, Selling Shareholders and the Trusts
acknowledge and agree that Buyer


(a)     will be permitted to file any periodic reports or make any other report
or disclosure required by applicable Law or the regulations of any stock
exchange on which securities of Buyer are listed without the prior approval of
Selling Shareholders and the Trusts and


(b)     may disclose the purchase price, together with any other material terms
and financial information, for the Transactions and for any other transaction
consummated by Buyer (or any Affiliate of Buyer) on a consolidated or aggregated
basis without the prior approval of Selling Shareholders and the Trusts. Buyer
will provide Selling Shareholders with a reasonable opportunity to review any
such press release or similar public announcement prior to use or disclosure by
Buyer.


10.3    NOTICES


All notices, consents, waivers and other communications under this Agreement
shall be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt); (b) sent by
facsimile (with written confirmation of receipt by the transmitting equipment);
or (c) received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested and costs prepaid); in each case to the
appropriate addresses and facsimile numbers set forth below (or to such other
addresses and facsimile numbers as a party may designate by notice to the other
parties):


Selling Shareholders or    Michelle A. Schultz and Richard J. Schultz
the Trusts            c/o Marc C. Krantz, Esq.
Kohrman Jackson & Krantz P.L.L.
1375 E. 9th Street, 20th Floor
Cleveland, Ohio 44114
Facsimile No.: (216) 621-6536



61
11671355.13

--------------------------------------------------------------------------------



With a copy to (which        Marc C. Krantz, Esq.
copy shall not constitute    Kohrman Jackson & Krantz P.L.L.
notice)                1375 E. 9th Street, 20th Floor
Cleveland, Ohio 44114
Facsimile No.: (216) 621-6536


Buyer or the Company:    STERIS Corporation
5960 Heisley Road
Mentor, Ohio 44060
Attention: Vice President, Business Development
Facsimile No.: (440) 357-2344


With a copy to (which        STERIS Corporation
copy shall not constitute    5960 Heisley Road
notice)                Mentor, Ohio 44060
Attention: General Counsel
Facsimile No.: (440) 357-2344


10.4    FURTHER ASSURANCES


The parties agree to furnish upon request to each other such further
information, execute and deliver to each other such other documents and do such
other acts and things, all as any other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the documents referred
to in this Agreement.


10.5    AMENDMENT AND WAIVER


This Agreement may not be amended except by a written agreement executed by each
of the parties hereto. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by Law:


(a)     no claim or right arising out of this Agreement or the documents
referred to in this Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party;


(b)     no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and


(c)     no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.



62
11671355.13

--------------------------------------------------------------------------------



10.6    SUCCESSORS AND ASSIGNS


No party may assign any of its rights under this Agreement without the prior
consent of the other parties. This Agreement will apply to, be binding in all
respects upon and inure to the benefit of the successors and permitted assigns
of the parties (and with respect to individuals, their respective estates, heirs
or beneficiaries). Except as otherwise specifically provided herein, nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.


10.7    SEVERABILITY


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


10.8    TIME OF ESSENCE


With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.


10.9    GOVERNING LAW


This Agreement will be governed by, construed under and interpreted in
accordance with the laws of the State of Ohio, without regard to conflicts of
laws principles that would require the application of the law of any other state
or jurisdiction.


10.10    JURISDICTION AND SERVICE OF PROCESS


Any Proceeding arising out of or relating to this Agreement or any of the
Transactions shall be brought in any court of competent jurisdiction in Summit
County, Ohio, or in the United States District Court for the Northern District
of Ohio, Eastern Division, or the appropriate appellate courts relating thereto,
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court in any such Proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the Proceeding shall be heard and determined only in any such court
and agrees not to bring any Proceeding arising out of or relating to this
Agreement or any of the Transactions in any other court. The parties agree that
either or both of them may file a copy of this Section with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any Proceeding referred to in the first sentence of this Section may be
served on any party anywhere in the world by following the procedures for
delivery of notices that are set forth in Section 10.3.


10.11    WAIVER OF JURY TRIAL


Each of the parties hereby irrevocably waives, to the fullest extent permitted
by law, all rights to trial by jury in any Proceeding (whether based upon
contract, tort or otherwise) arising out of or relating to this Agreement or any
of the Transactions.

63
11671355.13

--------------------------------------------------------------------------------





10.12    DISPUTE RESOLUTION


(a)    In the event of a dispute between Buyer and Selling Shareholders
concerning this Agreement, any of the Ancillary Agreements or any Transactions
contemplated hereby or thereby, the Chief Executive Officer (or comparable
officer or designee) of Buyer on the one hand and Richard J. Schultz on the
other hand shall first attempt to resolve the dispute through direct
negotiations. Any party may initiate this process by making a written demand for
direct negotiation that describes the dispute to be negotiated in reasonable
detail.


(b)    If the dispute is not resolved within twenty (20) Business Days after the
date of the demand for direct negotiation, then the applicable parties shall
promptly initiate a voluntary, non-binding mediation conducted by a
mutually-agreed mediator in Cleveland, Ohio or such other location as they and
the mediator may agree. Should such parties for any reason be unable to agree
upon a mediator, they shall jointly request that the Cleveland, Ohio regional
office of the American Arbitration Association select the mediator.


(c)    During such direct negotiations or mediation, the parties shall endeavor
in good faith to resolve the dispute. No settlement reached under this Section
10.12 shall be binding until reduced to a writing signed by the applicable
parties.


(d)    If the parties are unable to resolve the dispute as provided in this
Section 10.12 within ninety (90) days after the initial demand for direct
negotiation, then the parties may submit the dispute to litigation conducted in
any court permitted by Section 10.10.


(e)    Each party shall bear its own fees and expenses in resolving any disputes
under this Section 10.12; provided that Buyer, on one hand, and Selling
Shareholders, on the other hand, shall each bear one-half of the fees and
expenses of any mediator and, if applicable, the American Arbitration
Association in selecting and providing a mediator.


10.13    ENTIRE AGREEMENT


This Agreement, the Ancillary Agreements and the Confidentiality Agreement
supersede all prior agreements, whether written or oral, between the parties
with respect to their respective subject matters (including any letter of intent
between or among any of the parties) and constitute (along with the Schedules,
Exhibits, certificates and other documents delivered pursuant to this Agreement)
a complete and exclusive statement of the terms of the agreement between the
parties with respect to such subject matter.


10.14    EXECUTION IN COUNTERPARTS


This Agreement may be executed in any number of counterparts, including by
facsimile or electronic signature included in an Adobe PDF file, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. This Agreement shall become effective when
counterparts have been signed by each party and delivered to the other parties,
it being understood that the parties need not sign the same counterpart.

64
11671355.13

--------------------------------------------------------------------------------







[Signature Page Follows]

65
11671355.13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Stock Purchase
Agreement as of the Effective Date.
Buyer:


STERIS CORPORATION


By: /s/ Walter M Rosebrough
Name: Walter M Rosebrough
Title: President and Chief Executive Officer


Reviewed and approved as to form by the
STERIS Corporation Legal Department


JAZ      10/16/12
Attorney Initials Date


Selling Shareholders:


/s/ Michelle A. Schultz                
MICHELLE A. SCHULTZ



/s/ Richard J. Schultz                
RICHARD J. SCHULTZ


The Trusts:


THE MICHELLE A. SCHULTZ REVOCABLE LIVING TRUST DATED 5/4/2004


By: Michelle A. Schultz
Name: Michelle A. Schultz
Title: Trustee


THE RICHARD J. SCHULTZ REVOCABLE LIVING TRUST DATED 5/4/2004


By: Richard J. Schultz
Name: Richard J. Schultz
Title: Trustee


The Company:


SPECTRUM SURGICAL INSTRUMENTS CORP.


By:/s/ Richard J. Schultz
Name: Richard J. Schultz
Title: CEO

66
11671355.13